

Exhibit 10.122


 


 


 


 


 
Loan and Security Agreement
 
by and between
 
_____________________________________________
 
I.C. Isaacs & Company, L.P.
 
“Borrower”
 
and
 
Wachovia Bank, National Association
 
“Bank”
 


 
Dated: December 30, 2004
 


 


 


 
     

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
1. Definitions
 
1
    1.1 Defined Terms:
1
    1.2 Financial Terms
15
 
2. The Credit Facility; Letters of Credit; Interest and Fees
 
15
    2.1 The Credit Facility
15
        2.1.1 Revolver Commitment
15
        be Prime Rate Loans or LIBOR Loans
15
        2.1.2 Revolver Note
15
    2.2 Collections Account
15
        2.2.1 Collections Account
15
        2.2.2 Power of Attorney
15
        2.2.3 Application of Payments
16
        2.2.4 Interest
16
        2.2.5 Adjustment of Interest Rate
16
    2.3 Indemnification
17
    2.4 Interest Rate Adjustments
17
        2.4.1 Prime Rate Loan
17
        2.4.2 LIBOR Loan
17
    2.5 Notice and Manner of Borrowing and Rate Conversion
17
        2.5.1 Revolver Loans
17
        2.5.2 Additional Provisions for Requests for Revolver Loans
18
        2.5.3 Excess Outstandings
19
    2.6 Repayment of Loans
19
        2.6.1 Repayment of Revolver Loans
19
    2.7 Additional Payment Provisions
19
        2.7.1 Payment of Other Obligations
19
        2.7.2 Authorization to Debit
19
        2.7.3 Time and Location of Payment
20
        2.7.4 Late Charge
20
        2.7.5 Excess Over Borrowing Base
20
        2.7.6 Swaps Are Independent
20
        2.7.7 Capital Requirements
20
    2.8 Default Rate
20
    2.9 Calculation of Interest
20
    2.10 Letters of Credit
21
        2.10.1 Issuance of Letters of Credit
21
        2.10.2 Law Governing Letter of Credit
21
        2.10.3 Fees
21
        2.10.4 Facility Fee
21
        2.10.5 Commitment Fee
21
        2.10.6 Letter of Credit Fees
22
    2.11 Statement of Account
22
    2.12 Termination
22
    2.13 USA Patriot Act Notice
22

 



       

--------------------------------------------------------------------------------

 


 
3. Conditions Precedent to Extensions of Credit
 
22
    3.1 Conditions Precedent to Initial Loan
22
        3.1.1 Loan Documents
22
        3.1.2 Supporting Documents and Other Conditions
22
    3.2 Conditions Precedent to Each Revolver Loan
24
        3.2.1 Notice of Borrowing
24
        3.2.2 No Default
24
        3.2.3 Correctness of Representations
24
        3.2.4 No Adverse Change
24
        3.2.5 Limitations Not Exceeded
24
        3.2.6 No Termination
25
        3.2.7 Further Assurances
25
 
4. Representations and Warranties
 
25
    4.1 Valid Existence and Power
25
    4.2 Authority
25
    4.3 Financial Condition
25
    4.4 Litigation
26
    4.5 Agreements, Etc
26
    4.6 Authorizations
26
    4.7 Title
26
    4.8 Collateral
26
    4.9 Jurisdiction of Organization; Location
26
    4.10 Taxes
27
    4.11 Labor Law Matters
27
    4.12 Accounts
27
    4.13 Judgment Liens
27
    4.14 Organizational Structure
27
    4.15 Deposit Accounts
28
    4.16 Environmental
28
    4.17 ERISA
28
    4.18 Investment Company Act
28
    4.19 Names
28
    4.20 Insider
28
    4.21 Sanctioned Persons; Sanctioned Countries
29
    4.22 Compliance with Covenants; No Default
29
    4.23 Full Disclosure
29
    4.24 Intellectual Property
29
    4.25 Material Agreements
30
    4.26 I.C. Isaacs Europe
30
 
5. Affirmative Covenants of Borrower
 
30
    5.1 Use of Revolver Loan Proceeds
30
    5.2 Maintenance of Business and Properties
30
    5.3 Insurance
30
    5.4 Notice of Default
30
    5.5 Inspections of Books and Records and Field Examinations
31
    5.6 Financial Information
31
    5.7 Maintenance of Existence and Rights
33

 



     ii  

--------------------------------------------------------------------------------

 


    5.8 Payment of Taxes, Etc
33
    5.9 Subordination
33
    5.10 Compliance; Hazardous Materials
33
    5.11 Further Assurances
33
    5.12 Covenants Regarding Collateral
34
    5.13 I.C. Isaacs Far East
34
    5.14 New Locations
34
 
6. Negative Covenants of Borrower
 
34
    6.1 Debt
35
    6.2 Liens
35
    6.3 Restricted Payments
36
    6.4 Loans and Other Investments
36
    6.5 Change in Business
37
    6.6 Accounts
37
    6.7 Transactions with Affiliates
37
    6.8 No Change in Name, Offices or Jurisdiction of Organization; Removal of
Collateral
37
    6.9 No Sale, Leaseback
37
    6.10 Margin Stock
37
    6.11 Tangible Collateral
37
    6.12 Subsidiaries
38
    6.13 Liquidation, Mergers, Consolidations and Dispositions of Substantial
Assets, Name and Good Standing
38
    6.14 Change of Fiscal Year or Accounting Methods
38
    6.15 Deposit Accounts
38
    6.16 Inactive Subsidiaries
38
    6.17 Material Agreement
38
    6.18 License Agreements
38
    
7. Other Covenants of Borrower
 
39
    7.1 Fixed Charge Coverage Ratio
39
    7.2 Total Liabilities to Tangible Net Worth Ratio
40
    7.3 Capital Expenditures
40
    7.4 Leases
40
    7.5 Excess Availability
41
 
8. Default
 
41
    8.1 Events of Default
41
    8.2 Remedies
42
    8.3 Receiver
43
    8.4 Deposits; Insurance
43
 
9. Security Agreement
 
43
    9.1 Security Interest
43
    9.2 Financing Statements; Power of Attorney
44
    Obligations then outstanding
45
    9.3 Entry
45
    9.4 Other Rights
45
    9.5 Accounts
45
    9.6 Waiver of Marshaling
45

 



     iii  

--------------------------------------------------------------------------------

 


    9.7 Control
45
 
10. Miscellaneous
 
45
    10.1 No Waiver, Remedies Cumulative
45
    10.2 Survival of Representations
46
    10.3 Indemnity By Borrower; Expenses
46
    10.4 Notices
47
    10.8 No Usury
48
    10.9 Powers
48
    10.10 Approvals; Amendments
48
    10.11 Participations and Assignments
48
    10.12 Waiver of Certain Defenses
48
    10.13 Integration; Final Agreement
49
    10.14 LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES
49
    10.15 WAIVER OF JURY TRIAL
49








    iv   

--------------------------------------------------------------------------------

 




LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT (the “Agreement”), dated as of December 30,
2004 by and between I.C. ISAACS & COMPANY, L.P., a Delaware limited partnership
(“Borrower”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association (together with its successors and assigns, “Bank”);
 
W I T N E S S E T H :
 
In consideration of the premises and of the mutual covenants herein contained
and to induce Bank to extend credit to Borrower, the parties agree as follows:
 

1.   Definitions. Capitalized terms that are not otherwise defined herein shall
have the meanings set forth in this Section 1.

 
1.1  Defined Terms:
 
“Accession” has the meaning set forth in the Code.
 
“Account” has the meaning set forth in the Code, together with any guaranties,
letters of credit, Letter-of-Credit Rights, and other security therefor,
including Supporting Obligations.
 
“Account Debtor” means a Person who is obligated under any Account, Chattel
Paper, General Intangible or Instrument.
 
“Affiliate” of a Person means (a) any Person directly or indirectly owning 5.0%
or more of the voting stock or equity interests of such named Person or of which
the named Person owns 5.0% or more of such voting stock or equity interests; (b)
any Person controlling, controlled by or under common control with such named
Person; (c) any officer, director or employee of such named Person or any
Affiliate of the named Person; and (d) any family member of the named Person or
any Affiliate of such named Person.
 
“Applicable Margin” means (a) prior to the April 1, 2005, (i) for any Prime Rate
Loan, 0.5% and (ii) for any LIBOR Loan, 2.50%; and (b) on and all times after
April 1, 2005, the per annum rate of interest as determined pursuant to Section
2.2.5 hereof.
 
“Banking Relationship Debt” means any Debt or other obligations of Borrower to
Bank or any Affiliate of Bank arising out of or relating to (i) credit cards;
(ii) merchant card services; (iii) products or services under cash management
agreements; (iv) Swap Agreements Obligations; and (v) such other banking
products or services provided by Bank or any Affiliate of Bank other than
Letters of Credit.
 
“Borrowing Base” means, on any date of determination thereof, an amount equal
to:
 
(i)  up to 85% (or such lesser percentage as Bank may determine from time to
time in its reasonable discretion) of the total amount of Eligible Accounts;
provided that, the percentage shall be reduced to the extent Borrower's Dilution
Rate exceeds five percent (5%), plus 
 



       

--------------------------------------------------------------------------------

 


(ii)  the least of (a) $7,500,000, and (b) the sum of (i) the lesser of (A) up
to 45% (or such lesser percentage as Bank may determine from time to time in its
reasonable discretion) of the total amount of Eligible Inventory and (B) up to
80% of the NOLV of Eligible Inventory; plus (ii) the lesser of (A) up to 45% (or
such lesser percentage as Bank may determine from time to time in its reasonable
discretion) of the total amount of Eligible LC Inventory and (B) up to 80% of
the NOLV of Eligible LC Inventory, minus 
 
(iii)  any Reserves.
 
“Borrowing Base Certificate” has the meaning set forth in Section 5.6(a).
 
“Business Day” means a weekday on which Bank is open for business in Charlotte,
North Carolina and Philadelphia, Pennsylvania.
 
“Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or partnership, limited liability company or other equity
interests at any time outstanding, and any and all rights, warrants or options
exchangeable for or convertible into such capital stock or other interests (but
excluding any debt security that is exchangeable for or convertible into such
capital stock).
 
“Chattel Paper” has the meaning set forth in the Code, including Electronic
Chattel Paper and Tangible Chattel Paper, together with any guaranties, letters
of credit, Letter-of-Credit Rights, and other security therefor, including
Supporting Obligations.
 
“Closing Date” means the date on which all of the conditions precedent in
Section 3 of this Agreement are satisfied and the initial Loans are made under
this Agreement.
 
“Code” means the Uniform Commercial Code (or any successor statute), as adopted
and in force in the Jurisdiction or, when the laws of any other state govern the
method or manner of the perfection or enforcement of any security interest in
any of the Collateral, the Uniform Commercial Code (or any successor statute) of
such state. Any term used in this Agreement and in any financing statement filed
in connection herewith which is defined in the Code and not otherwise defined in
this Agreement or in any other Loan Document has the meaning given to the term
in the Code.
 
“Collateral” means all personal property of Borrower, wherever located and
whether now owned by Borrower or hereafter acquired, including but not limited
to: (a) all Inventory; (b) all General Intangibles; (c) all Accounts; (d) all
Chattel Paper; (e) all Instruments and Documents and any other instrument or
intangible representing payment for goods or services; (f) all Equipment;
(g) all Investment Property; (h) all Commercial Tort Claims; (i) all
Letter-of-Credit Rights; (j) all Deposit Accounts and funds on deposit therein,
including but not limited to any Disbursements Account, Collections Account or
funds otherwise on deposit with or under the control of Bank or its agents or
correspondents; (k) all Fixtures; and (l) all parts, replacements,
substitutions, profits, products, Accessions and cash and non-cash Proceeds and
Supporting Obligations of any of the foregoing (including, but not limited to,
insurance proceeds) in any form and wherever located. Collateral shall include
all written or electronically recorded books and records relating to any such
Collateral and other rights relating thereto.
 



    2  

--------------------------------------------------------------------------------

 


“Collateral Location” means any location where Collateral is located, as
identified on Exhibit 4.9.
 
“Collections Account” means any Deposit Account maintained by Borrower at Bank
to which collections, deposits and other payments on or with respect to
Collateral may be made pursuant to the terms hereof, to which only Bank shall
have access to withdraw or otherwise direct the disposition of funds on deposit
therein.
 
“Commercial Tort Claim” has the meaning set forth in the Code.
 
“Debt” means all liabilities of a Person as determined under GAAP and all
obligations which such Person has guaranteed or endorsed or is otherwise
secondarily or jointly liable for, and shall include, without limitation (a) all
obligations for borrowed money or purchased assets, (b) obligations secured by
assets whether or not any personal liability exists, (c) the capitalized amount
of any capital or finance lease obligations, (d) the unfunded portion of pension
or benefit plans or other similar liabilities, (e) obligations as a general
partner, (f) contingent obligations pursuant to guaranties, endorsements,
letters of credit and other secondary liabilities, (g) obligations for deposits,
and (h) obligations under Swap Agreements.
 
“Default” has the meaning set forth in the definition of Event of Default.
 
“Default Rate” means, on any date, means a rate per annum that is equal to (i)
in the case of each Loan outstanding on such date, 3.0% in excess of the rate
otherwise applicable to such Loan on such date, and (ii) in the case of any
other Obligations outstanding on such date, 3.0% in excess of the Prime Rate in
effect on such date, provided that Obligations under Swap Agreements shall bear
interest at the Default Rate determined in accordance with the terms of said
Swap Agreements.
 
“Deferred Note Payments” means the sum currently in the aggregate amount of
$3,150,000, currently payable, subject to the availability conditions set forth
in the Subordinated Note, in monthly payments in the amount of $262,500 each,
commencing January 1, 2005, pursuant to the terms of the Subordinated Note, and
representing deferred amounts of principal and interest owing to Textile
Investment; provided that, subject to the terms of the Subordination Agreement,
Borrower may elect to have such monthly payments be deemed payments on account
of Deferred Royalties.
 
“Deferred Royalties” means the aggregate sum not to exceed $2,388,000 payable
pursuant to the terms of the License Agreements, and representing deferred 2004
royalty payments owing to Latitude.
 
“Deposit Account” has the meaning set forth in the Code.
 
“Dilution Rate” shall mean the rate which shall be determined by Bank from time
to time, expressed as a percentage, of the aggregate dollar amounts, without
duplication, of (i) all returns, allowances, chargebacks and other miscellaneous
non-cash credits arising in connection with Borrower’s Accounts, to (ii)
Borrower's gross sales, each measured on a rolling twelve (12) month basis.
 



    3  

--------------------------------------------------------------------------------

 


“Disbursements Account” means any Deposit Account maintained by Borrower with
Bank for the purpose of depositing the proceeds of Loans made pursuant hereto.
 
“Document” has the meaning set forth in the Code.
 
“Electronic Chattel Paper” has the meaning set forth in the Code.
 
“Eligible Accounts” means all Accounts in U.S. dollars evidenced by a paper
invoice or electronic equivalent (valued at the face amount of such invoice,
less maximum discounts, credits and allowances which may be taken by Account
Debtors on such Accounts, and net of any sales tax, finance charges or late
payment charges included in the invoiced amount) created or acquired by Borrower
arising from the sale of Inventory and/or the provision of certain services in
Borrower’s ordinary course of business (as approved by Bank) in which Bank has a
first (and only) priority, perfected security interest, but excluding, without
duplication,
 
(b)  Accounts outstanding for longer than (i) ninety (90) days from original
invoice date or (ii) sixty (60) days from the original due date, whichever is
shorter;
 
(c)  all Accounts owed by an Account Debtor if more than fifty percent (50%) of
the Accounts owed by such Account Debtor to Borrower are deemed ineligible
hereunder pursuant to clause (a);
 
(d)  Accounts owing from any Affiliate of Borrower;
 
(e)  Accounts owed by a creditor of Borrower to the extent of the amount of the
indebtedness of Borrower to such creditor;
 
(f)  Accounts which are in dispute or subject to any counterclaim,
contra-account, volume rebate, cooperative advertising accrual, deposit or
offset;
 
(g)  Accounts owing by any Account Debtor which is not Solvent;
 
(h)  Accounts arising from a sale on a bill-and-hold, guaranteed sale,
sale-or-return, sale-on-approval, consignment or similar basis or which is
subject to repurchase, return, rejection, repossession, loss or damage;
 
(i)  Accounts owed by an Account Debtor that (1) is a Sanctioned Person or (2)
is located outside of the United States of America or Canada, unless in its sole
and absolute discretion Bank agrees to allow such Account to be an Eligible
Account and such Account is supported by a letter of credit or credit insurance
assigned to Bank and which is issued by a financial institution and in an amount
and on terms which are acceptable to Bank in its sole and absolute discretion;
 
(j)  Accounts owed by the United States of America or other governmental or
quasi-governmental unit, agency or subdivision, unless Borrower shall have
complied with all applicable federal and state assignment of claims laws;
 



    4  

--------------------------------------------------------------------------------

 


(k)  Accounts as to which the goods giving rise to the Account have not been
delivered to and accepted by the Account Debtor or the service giving rise to
the Account has not been completely performed or which do not represent a final
sale;
 
(l)  Accounts evidenced by a note or other Instrument or Chattel Paper or
reduced to judgment;
 
(m)  Accounts for which the total of all Accounts from an Account Debtor
(together with the Affiliates of the Account Debtor) exceed twenty percent (20%)
of the total Accounts of Borrower (to the extent of such excess);
 
(n)  Accounts which, by contract, subrogation, mechanics’ lien laws or
otherwise, are subject to claims by Borrower’s creditors or other third parties
or which are owed by Account Debtors as to whom any creditor of Borrower
(including any bonding company) has lien or retainage rights;
 
(o)  Any and all Accounts the validity, collectibility, or amount of which is
determined in good faith by Borrower or Bank to be doubtful;
 
(p)  Accounts owed by an Account Debtor which is located in a jurisdiction where
Borrower is required to qualify to transact business or to file reports, unless
Borrower has so qualified or filed;
 
(q)  Accounts owed by an Account Debtor who disputes the liability therefor;
 
(r)  Accounts owed by an Account Debtor that shall be the subject of any
proceeding of the type described in Section 8.1(f) or (g);
 
(s)  Aged credits outstanding for longer than the sooner of (i) ninety (90) days
from original invoice date or (ii) sixty (60) days from the original due date;
and
 
(t)  Any other Account which Bank otherwise in its sole and absolute discretion
deems to be ineligible.
 
No Account shall be an Eligible Account if any representation, warranty or
covenant herein relating thereto shall be untrue, misleading or in default.
 
“Eligible Inventory” means all Inventory acquired by Borrower in the ordinary
course of its business as presently conducted consisting of finished goods which
Bank has determined to be eligible for credit extensions hereunder, valued at
the cost of such Inventory, but excluding, however, in any event, without
limitation of the foregoing, unless otherwise approved by Bank, any such
Inventory which
 



    5  

--------------------------------------------------------------------------------

 


(u)  is not at all times subject to a duly perfected, first priority (and only)
security interest in favor of Bank;
 
(v)  is not in good and saleable condition;
 
(w)  is on consignment from, or subject to, any repurchase agreement with any
supplier;
 
(x)  constitutes returned, repossessed, damaged, defective, obsolete, or
slow-moving goods as determined by Bank;
 
(y)  does not conform in all respects to the warranties and representations set
forth in the Loan Documents in respect of Inventory Collateral or Collateral
generally;
 
(z)  is subject to a negotiable document of title (unless issued or endorsed to
Bank);
 
(aa)  is subject to any license (other than the Latitude License Agreements, so
long as the Licensor Agreement is in effect), or other agreement that limits or
restricts Borrower’s or Bank’s right to sell, or otherwise dispose of such
inventory (unless the licensor and Borrower enter into a licensor waiver in form
and substance satisfactory to Bank);
 
(bb)  is not located at a Collateral Location;
 
(cc)  constitutes inventory-in-transit;
 
(dd)  is located at a Collateral Location with respect to which, if not owned
and controlled by Borrower, Bank has not received from the Person owning such
property or in control thereof a Third Party Waiver (unless Reserves are imposed
with regard thereto as determined by Bank in its sole and absolute discretion);
 
(ee)  consists of any packaging materials, supplies or promotional materials;
 
(ff)  has been returned to, or repossessed by, Borrower;
 
(gg)  is Eligible LC Inventory; or
 
(hh)  which Bank otherwise in its sole and absolute discretion deems to not be
Eligible Inventory.
 
“Eligible LC Inventory” shall mean all finished goods Inventory owned or to be
owned by Borrower and covered by a documentary Letter of Credit, and which
finished goods or Inventory are or will be in transit to one of Borrower’s
Collateral Locations, and which finished goods Inventory (A) as of the date such
Inventory becomes owned by Borrower (i) is fully insured, (ii) is subject to a
first priority (and only) security interest in and lien upon such goods in favor
of Bank (except for any possessory lien upon such goods in the possession of
handlers, storers of goods, a freight carrier or shipping company securing only
the freight charges for the transportation of such goods to Borrower), and
(iii) all documents, notices, instruments, statements and bills of lading
relating thereto, if any, which Bank may deem necessary or desirable to evidence
ownership by Borrower and/or to give effect to and protect the liens, security
interests and other rights of Bank in connection therewith are delivered to
Bank; and (b) is and remains acceptable to Bank for lending purposes in its sole
discretion.
 



    6  

--------------------------------------------------------------------------------

 


“Environmental Laws” means, collectively the following acts and laws, as
amended: the Comprehensive Environmental Response, Compensation and Liability
Act of 1980; the Superfund Amendments and Reauthorization Act of 1986; the
Resource Conservation and Recovery Act; the Toxic Substances Act; the Clean
Water Act; the Clean Air Act; the Oil Pollution and Hazardous Substances Control
Act of 1978; and any other “Superfund” or “Superlien” law or any other federal,
state or local statute, law, ordinance, code, rule, regulation, order or decree
relating to, or imposing liability or standards of conduct concerning, any
hazardous, toxic or dangerous waste, substance or material, as now or at any
time hereafter in effect.
 
“ERISA” has the meaning set forth in Section 4.17.
 
“Equipment” has the meaning set forth in the Code.
 
“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Federal Reserve Board (or
any successor) for determining the maximum reserve requirement (including
without limitation any basic, supplemental or emergency reserves) in respect of
eurocurrency liabilities or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.
 
“Event of Default” means any event specified as such in Section 8.1 hereof
(“Events of Default”), provided that there shall have been satisfied any
requirement in connection with such event for the giving of notice or the lapse
of time, or if both of such requirements must be satisfied, then after the same
shall have occurred; “Default” or “default” means any of such events, whether or
not any such requirement for the giving of notice or the lapse of time or the
happening of any further condition, event or act shall have been satisfied.
 
“Excess Availability” means at a particular date, an amount equal to (a) the
lesser of (i) the Revolver Commitment or (ii) the Borrowing Base, minus (b) the
sum of (i) the outstanding amount of Loans plus (ii) Letter of Credit
Obligations, plus (iii) all amounts due and owing to Borrower’s trade creditors
which are outstanding beyond normal trade terms, plus (iv) fees and expenses for
which Borrower is liable under this Agreement but which have not been paid, plus
(v) all taxes due and owing to any federal, state or local governmental body.
 
“Fixtures” has the meaning set forth in the Code.
 
“GAAP” means generally accepted accounting principles as in effect in the Unites
States from time to time.
 



    7  

--------------------------------------------------------------------------------

 


“General Intangibles” has the meaning set forth in the Code, and includes,
without limitation, general intangibles of Borrower, whether now owned or
hereafter created or acquired by Borrower, including all choses in action,
causes of action, company or other business records, inventions, blueprints,
designs, patents, patent applications, trademarks, trademark applications, trade
names, trade secrets, service marks, goodwill, brand names, copyrights,
registrations, licenses, franchises, customer lists, permits, tax refund claims,
computer programs, operational manuals, internet addresses and domain names,
insurance refunds and premium rebates, all claims under guaranties, security
interests or other security held by or granted to Borrower to secure payment of
any of any of Borrower’s Accounts by an Account Debtor, all rights to
indemnification and all other intangible property of Borrower of every kind and
nature (other than Accounts), including, without limitation, the Intellectual
Property.
 
“Guarantors” mean collectively, I.C. Isaacs & Company, Inc., Isaacs Design,
Inc., and any Person now or hereafter guaranteeing, endorsing or otherwise
becoming liable for any Obligations, and each is referred to as a “Guarantor”.
 
“Guaranty Agreement” means any guaranty now or hereafter executed and delivered
by any Guarantor to Bank, as it may be modified.
 
“I.C. Isaacs Europe” means I.C. Isaacs Europe S.L.
 
“I.C. Isaacs Far East” means I.C. Isaacs Far East Limited, a Hong Kong
corporation.
 
“Instrument” has the meaning set forth in the Code.
 
“Intellectual Property” has the meaning set forth in Section 4.24.
 
“Interest Adjustment Date” shall mean the first day of each calendar quarter.
 
“Interest Adjustment Period” shall mean the period commencing on an Interest
Adjustment Date and ending on the day immediately preceding the next Interest
Adjustment Date.
 
“Interest Period” means, in respect of each LIBOR Loan, a period of one, two or
three months with respect to such LIBOR Loan; provided that:
 
(ii)  the Interest Period shall commence on the date of advance of or conversion
to a LIBOR Loan and, in the case of immediately successive Interest Periods,
each successive Interest Period shall commence on the date on which the next
preceding Interest Period expires;
 
(jj)  if any Interest Period would otherwise expire on a day that is not a LIBOR
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day;
 
(kk)  any Interest Period with respect to a LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is not numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month at the end of
such Interest Period, and
 



    8  

--------------------------------------------------------------------------------

 


(d)    no Interest Period shall extend beyond the Termination Date.
 
“Inventory” has the meaning set forth in the Code.
 
“Investment Property” has the meaning set forth in the Code.
 
“Isaacs” means I.C. Isaacs & Company, Inc., a Delaware corporation.
 
“Item” means any “item” as defined in Section 4-104 of the Code, and shall also
mean and include checks, drafts, money orders or other media of payment.
 
“Jurisdiction” means the Commonwealth of Pennsylvania.
 
“Latitude” means Latitude Licensing Corp., a Delaware corporation having offices
at 22 Carpenter Plaza, Suite 217, Wilmington, Delaware 19810.
 
“Latitude License Agreements” means collectively, that certain Trademark License
and Technical Assistance Agreement effective the 15th day of January 1998
between Borrower and Latitude, and that certain Trademark License and Technical
Assistance Agreement for Women’s Collections dated the 4th day of March 1998
between Borrower and Latitude, as each has been heretofore amended or modified,
and as each may be amended, modified, replaced or restated from time to time
hereafter.
 
“Letter of Credit” means a letter of credit issued by Bank for the account of
Borrower as provided in Section 2.1.1 and 2.10 hereof.
 
“Letter of Credit Obligations” means all obligations of Borrower to Bank,
including but not limited to reimbursement obligations, commissions and fees,
incurred by Borrower in connection with Bank’s issuance, amendment, renewal or
extension of Letters of Credit hereunder.
 
“Letter-of-Credit Right” has the meaning set forth in the Code.
 
“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in U.S. dollars in minimum amounts of at least $1,000,000 for a
period equal to the applicable Interest Period which appears on Telerate page
3750 at approximately 11:00 a.m. (London time) two (2) LIBOR Business Days prior
to the first day of the applicable Interest Period (rounded upward, if
necessary, to the nearest one-sixteenth of one percent (1/16%)). If, for any
reason, such rate does not appear on Telerate page 3750, then “LIBOR” shall be
determined by Bank to be the arithmetic average of the rate per annum at which
deposits in U.S. dollars in minimum amounts of at least $1,000,000 would be
offered by first class banks in the London interbank market to Bank at
approximately 11:00 a.m. (London time) two (2) LIBOR Business Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period. Each calculation by Bank of LIBOR shall be conclusive and binding for
all purposes, absent manifest error.
 



    9  

--------------------------------------------------------------------------------

 


“LIBOR Business Day” means with respect to all notices and determinations in
connection with, and payments of principal and interest on, any LIBOR Loan, any
day that is a Business Day and that is also a day for trading by and between
banks in Dollar deposits in the London interbank market.
 
“LIBOR Loan” means a Loan, or portion thereof, during any period in which it
bears interest at a rate based upon the LIBOR Rate.
 
“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by Bank pursuant to the following formula:
 
LIBOR Rate =        _____________LIBOR___________
        1.00 - Eurodollar Reserve Percentage
 
“License Agreements” has the meaning set forth in Section 4.24. The Latitude
License Agreements are deemed to be License Agreements.
 
“Licensor Agreement” means that certain Licensor Agreement from Latitude to Bank
dated as of the date hereof, in form and substance satisfactory to Bank, as may
be amended, modified, replaced or restated from time to time.
 
“Lien” means any mortgage, deed of trust, deed to secure debt, pledge, statutory
lien or other lien arising by operation of law, security interest, trust
arrangement, security deed, financing lease, collateral assignment or other
encumbrance, conditional sale or title retention agreement, or any other
interest in property designed to secure the repayment of Obligations, whether
arising by agreement or under any statute or law or otherwise.
 
“Loans” means the Revolver Loans.
 
“Loan Documents” means this Agreement, each other Security Agreement, the Note,
each Guaranty Agreement, the Notice of Borrowings, the Subordination Agreement,
the Licensor Agreement, Borrowing Base Certificates, UCC-1 financing statements
and all other documents and instruments now or hereafter evidencing, describing,
guaranteeing or securing the Obligations contemplated hereby or delivered in
connection herewith, as they may be modified, amended, extended, renewed or
substituted from time to time, but does not include Swap Agreements.
 
“Material Adverse Effect” means any (i) material adverse effect upon the
validity, performance or enforceability of any of the Loan Documents or any of
the transactions contemplated hereby or thereby, (ii) material adverse effect
upon the properties, business, prospects or condition (financial or otherwise)
of Borrower and/or any other Person obligated under any of the Loan Documents
(including any Guarantor), (iii) material adverse effect upon the ability of
Borrower or any other Person to fulfill any obligation under any of the Loan
Documents (including any Guarantor), or (iv) material adverse effect on the
Collateral.
 



    10  

--------------------------------------------------------------------------------

 


“Material Agreement” means an agreement to which Borrower or any Guarantor is a
party (other than the Loan Documents) (i) which is deemed to be a material
contract as provided in Regulation S-K promulgated by the Securities and
Exchange Commission under the Securities Act of 1933 or (ii) for which breach,
termination, cancellation, nonperformance or failure to renew could reasonably
be expected to have a Material Adverse Effect. The Latitude License Agreement
and Subordinated Note are deemed to be Material Agreements.
 
“NOLV” means, with respect to any Inventory, the expected net dollar amount to
be realized at an orderly negotiated sale of such Inventory, expressed as a
percentage of the original cost of such Inventory net of operating expenses,
liquidation expenses and commissions, as determined by Bank from time to time
based upon the most recent appraisals of Bank or its agents in form and
substance satisfactory to Bank in all respects.
 
“Note” shall mean the Revolver Note and any other promissory note now or
hereafter evidencing any Obligations, and all modifications, extensions and
renewals thereof.
 
“Notice of Borrowing” with respect to Revolver Loans means the written request
for a Revolver Loan as identified in Section 2.5.2 hereof. 
 
“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control or any successor thereto.
 
“Obligations” means all obligations now or hereafter owed to Bank or any
Affiliate of Bank by Borrower, whether related or unrelated to the Loans, this
Agreement or the Loan Documents, including, without limitation, amounts owed or
to be owed under the terms of the Loan Documents, or arising out of the
transactions described therein, including, without limitation, the Loans, any
Debt arising out of or relating to any Deposit Accounts of Borrower at Bank or
any Affiliate of Bank or any cash management services or other products or
services, including merchant card and ACH transfer services, Letter of Credit
Obligations for outstanding Letters of Credit, obligations for banker’s
acceptances issued for the account of Borrower or its Subsidiaries, amounts paid
by Bank under Letters of Credit or drafts accepted by Bank for the account of
Borrower or its Subsidiaries, together with all interest accruing thereon,
including any interest on pre-petition Debt accruing after bankruptcy, all
existing and future obligations under any Swap Agreements between Bank or any
Affiliate of Bank and Borrower whenever executed (including obligations under
Swap Agreements entered into prior to any transfer or sale of Bank’s interests
hereunder if Bank ceases to be a party hereto); all indemnification obligations
under Section 10.3, all fees, all costs of collection, attorneys’ fees and
expenses of or advances by Bank which Bank pays or incurs in discharge of
obligations of Borrower or to inspect, repossess, protect, preserve, store or
dispose of any Collateral, whether such amounts are now due or hereafter become
due, direct or indirect and whether such amounts due are from time to time
reduced or entirely extinguished and thereafter re-incurred.
 
“Permitted Debt” has the meaning set forth in Section 6.1 hereof.
 
“Permitted Liens” has the meaning set forth in Section 6.2 hereof.
 
“Person” means any natural person, corporation, unincorporated organization,
trust, joint-stock company, joint venture, association, company, limited or
general partnership, limited liability company, any government or any agency or
political subdivision of any government, or any other entity or organization.
 



    11  

--------------------------------------------------------------------------------

 


“Prime Rate” means that rate announced by Bank from time to time as its prime
rate and is one of several interest rate bases used by Bank. Bank lends at rates
both above and below Bank’s Prime Rate, and Borrower acknowledges that Bank’s
Prime Rate is not represented or intended to be the lowest or most favorable
rate of interest offered by Bank.
 
“Prime Rate Loan” means a Loan, or portion thereof, during any period in which
it bears interest at a rate based upon the Prime Rate.
 
“Proceeds” has the meaning set forth in the Code.
 
“Properly Contested” means, in the case of any Debt of Borrower or any Guarantor
(including any taxes) that is not paid as and when due or payable by reason of
Borrower’s or such Guarantor’s bona fide dispute concerning its liability to pay
same or concerning the amount thereof, (i) such Debt is being properly contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted; (ii) Borrower or such Guarantor has established appropriate reserves
as shall be required in conformity with GAAP; (iii) the non-payment of such Debt
will not have a Material Adverse Effect and will not result in a forfeiture or
sale of any assets of Borrower or such Guarantor; (iv) no Lien is imposed upon
any of Borrower’s or such Guarantor’s assets with respect to such Debt unless
such Lien is at all times junior and subordinate in priority to the Liens in
favor of Bank (except only with respect to property taxes that have priority as
a matter of applicable state law) and enforcement of such Lien is stayed during
the period prior to the final resolution or disposition of such dispute; (v) if
the Debt results from, or is determined by the entry, rendition or issuance
against Borrower or such Guarantor or any of its assets of a judgment, writ,
order or decree, enforcement of such judgment, writ, order or decree is stayed
pending a timely appeal or other judicial review; and (vi) if such contest is
abandoned, settled or determined adversely (in whole or in part) to Borrower or
such Guarantor, Borrower or such Guarantor forthwith pays such Debt, to the
extent then due, and all penalties, interest and other amounts due in connection
therewith.
 
“Regulated Materials” means any hazardous, toxic or dangerous waste, substance
or material, the generation, handling, storage, disposal, treatment or emission
of which is subject to any Environmental Law.
 
“Reserves” means, on any date of determination thereof, an amount equal to the
sum of the following (without duplication): (i) such reserves as may be
established from time to time by Bank to reflect changes in the salability of
any Eligible Inventory in the ordinary course of business of Borrower or such
other factors as may negatively impact the value of any Eligible Inventory,
including reserves based on obsolescence, seasonality, theft or other shrinkage,
imbalance, change in composition or mix, or markdowns; (ii) all amounts of
past due rent, fees or other charges owing at such time by Borrower or any
Guarantor to any landlord of any premises where any of the Collateral is located
or to any processor, repairman, mechanic or other Person who is in possession of
any Collateral or has asserted any Lien or claim thereto; (iii) any amounts
which Borrower or any Guarantor is obligated to pay pursuant to the provisions
of any of the Loan Documents that Bank elects to pay for the account of Borrower
or such Guarantor in accordance with authority contained in any of the Loan
Documents; (iv) the aggregate amount of reserves established by Bank in its
reasonable discretion in respect of Banking Relationship Debt; (v) all customer
deposits or other prepayments held by Borrower; (vi) the aggregate amount of
all liabilities and obligations that are secured by Liens upon any of the
Collateral that are senior in priority to Bank’s Liens if such Liens are not
Permitted Liens (provided that the imposition of a reserve hereunder on account
of such Liens shall not be deemed a waiver of the Event of Default that arises
from the existence of such Liens); and (vii) such additional reserves, in such
amounts and with respect to such matters, as Bank in its reasonable discretion
may elect to impose from time to time.
 



    12  

--------------------------------------------------------------------------------

 


“Revolver Commitment” means the commitment of Bank, subject to the terms and
conditions herein, to make Revolver Loans and issue Letters of Credit in
accordance with the provisions of Section 2 hereof in an aggregate amount not to
exceed $25,000,000 at any one time.
 
“Revolver Loan” means a loan made by Bank as provided in Section 2.1.1 hereof.
 
“Revolver Note” has the meaning set forth in Section 2.1.2 hereof.
 
“Sanctioned Country” means a country subject to the sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html or as otherwise
published from time to time.
 
“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
 
“Security Agreement” means this Agreement as it relates to a security interest
in the Collateral, and any other mortgage instrument, security agreement or
similar instrument now or hereafter executed by Borrower or other Person
granting Bank a security interest in any Collateral to secure the Obligations,
including without limitation any intellectual property security agreements.
 
“Senior Officer” means the chairman of the board of directors, the president or
the chief financial officer of, or in-house legal counsel to, Borrower.
 
“Solvent” means, as to any Person, that such Person has capital sufficient to
carry on its business and transactions in which it is currently engaged and all
business and transactions in which it is about to engage, is able to pay its
debts as they mature, and has assets having a fair value greater than its
liabilities, at fair valuation.
 
“Subsidiaries” shall mean, unless otherwise specifically stated, Borrower,
Isaacs Design, Inc., I.C. Isaacs Far East, and every direct and indirect
Subsidiary of Isaacs considered collectively.
 
“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, limited liability partnership or other limited or general
partnership, trust, association or other business entity of which an aggregate
of at least a majority of the outstanding Capital Stock or other interests
entitled to vote in the election of the board of directors of such corporation
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency), managers, trustees or other controlling
persons, or an equivalent controlling interest therein, of such Person is, at
the time, directly or indirectly, owned by such Person and/or one or more
subsidiaries of such Person. For all purposes of this Agreement, each of
Borrower and Isaacs Design, Inc. shall be considered to be a direct Subsidiary
of Isaacs, and I.C. Isaacs Far East shall be considered to be a direct
Subsidiary of Borrower and an indirect Subsidiary of Isaacs.
 



    13  

--------------------------------------------------------------------------------

 


“Subordinated Note” means that certain Amended and Restated Subordinated
Promissory Note in the original principal amount of $6,557,908.53 executed by
Borrower in favor of Textile Investment dated as of May 21, 2002, as the same
amended, modified, replaced or restated from time to time.
 
“Subordination Agreement” means that certain Intercreditor and Subordination
Agreement between Bank and Textile Investment dated as of the date hereof, in
form and substance satisfactory to Bank, as may be amended, modified, replaced
or restated from time to time.
 
“Supporting Obligation” has the meaning set forth in the Code.
 
“Swap Agreement” has the meaning for swap agreement as defined in 11 U.S.C. §
101, as in effect from time to time, or any successor statute, and includes,
without limitation, any rate swap agreement, forward rate agreement, commodity
swap, commodity option, interest rate option, forward foreign exchange
agreement, spot foreign exchange agreement, rate cap agreement, rate floor
agreement, rate collar agreement, currency swap agreement, cross-currency rate
swap agreement, currency option and any other similar agreement.
 
“Tangible Chattel Paper” has the meaning set forth in the Code.
 
“Term” means the period from and including the Closing Date to but not including
the Termination Date.
 
“Termination Date” means the earliest of (i) December 28, 2007, (ii) the date on
which Borrower terminates this Agreement and the credit facilities provided
hereunder pursuant to Section 2.14 hereof, and (iii) the date on which Bank
terminates its obligation to make Loans and other extensions of credit to
Borrower pursuant to Section 8.2(a) hereof.
 
“Textile Investment” means Textile Investment International S.A., a Luxembourg
corporation having offices at 41 Avenue de la Gare, Luxembourg L-1611,
Luxembourg.


“Third Party Waiver” means a waiver or subordination of Liens satisfactory to
Bank from any lessors, mortgages, warehouse operators, processors or other third
parties that might have lienholders’ enforcement rights against any Collateral,
waiving or subordinating those rights in favor of Bank and assuring Bank’s
access to the Collateral in exercise of Bank’s rights hereunder.
 
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act
of 2001.
 



    14  

--------------------------------------------------------------------------------

 


1.2  Financial Terms. All financial terms used herein shall have the meanings
assigned to them under GAAP unless another meaning shall be specified.
 
2.  The Credit Facility; Letters of Credit; Interest and Fees.
 
2.1  The Credit Facility.
 
2.1.1  Revolver Commitment. Bank agrees, on the terms and conditions set forth
in this Agreement, to make Revolver Loans to Borrower and to issue letters of
credit on behalf of Borrower from time to time during the Term in amounts such
that the aggregate principal amount of Revolver Loans and the face amount of any
Letters of Credit at any one time outstanding will not exceed the lesser of (i)
the Revolver Commitment and (ii) the Borrowing Base. Revolver Loans may 
 
be Prime Rate Loans or LIBOR Loans. Within the foregoing limit, Borrower may
borrow, prepay and reborrow Revolver Loans at any time during the Term.
 
2.1.2  Revolver Note. Borrower shall execute and deliver to Bank, on the Closing
Date, a promissory note in the form of Exhibit A-1 attached hereto and made a
part hereof (the “Revolver Note”), which Revolver Note, in addition to the
records of Bank, shall evidence the Revolver Loans and interest accruing
thereon. All outstanding principal amounts and accrued interest under the
Revolver Note shall be due and payable in accordance with the terms of the
Revolver Note and this Agreement.
 
2.2  Collections Account.
 
2.2.1  Collections Account. Borrower shall direct all Account Debtors to send
all payments on Accounts and other Collateral to a lock box controlled by Bank,
which amounts will then be deposited into the Collections Account. Borrower
shall pay all of Bank’s standard fees and charges in connection with such
lockbox arrangement and Collections Account, as such fees and charges may change
from time to time. Bank shall have the right to directly contact Account Debtors
at any time to ensure that payments on the Accounts are directed to the lockbox.
All payment items received by Borrower on Accounts and sale of Inventory and
other Collateral shall be held by Borrower in trust for Bank and not commingled
with Borrower’s funds and shall be deposited promptly by Borrower to the
Collections Account. All such items shall be the exclusive property of Bank upon
the earlier of the receipt thereof by Bank or by Borrower. Borrower hereby
grants to Bank a security interest in and lien upon all items and balances held
in any lockbox, the Disbursements Account and the Collections Account as
Collateral for the Obligations, in addition to and cumulative with the general
security interest in all assets of Borrower (including all Deposit Accounts)
contained in Section 9.1 hereof.
 
2.2.2  Power of Attorney. Borrower hereby irrevocably appoints Bank (and any
duly authorized Person designated by Bank) as Borrower’s attorney-in-fact to
endorse Borrower’s name on any checks, drafts, money orders or other media of
payment which come into Bank’s possession or control; this power being coupled
with an interest is irrevocable so long as any of the Obligations remain
outstanding. Such endorsement by Bank under power of attorney shall, for all
purposes, be deemed to have been made by Borrower (prior to any subsequent
endorsement by Bank) in negotiation of the item.
 



    15  

--------------------------------------------------------------------------------

 


2.2.3  Application of Payments. Payment items received shall be deposited into
the Collections Account, subject to chargebacks for uncollected payment items,
and if no Revolver Loans are then outstanding or have been repaid, Bank shall
pay over such of the proceeds of such payments to a Deposit Account maintained
by Borrower at Bank and designated in writing by Borrower. All funds deposited
into the Collections Account on any Business Day shall be deemed to have been
applied by Bank, for interest calculation purposes, two (2) Business Days
following deposit of such funds, to reduce the then outstanding balance of the
Revolver Loans and to pay accrued interest thereon and to pay any other
outstanding Obligations which are then due and payable hereunder; provided that
for the purpose of determining the availability of Revolver Loans hereunder,
such funds deposited into the Collections Account shall be deemed to have
reduced the outstanding Revolver Loans as of the Business Day on which such
funds were deposited into Collections Account. All amounts received directly by
Borrower from any Account Debtor, in addition to all other cash received from
any other source including but not limited to proceeds from any realization on
any Collateral (but excluding the proceeds of any Revolver Loans made hereunder)
shall be held by Borrower pursuant to an express trust (which is hereby created)
for the benefit of Bank, shall be held by Borrower separate and segregated from
all other funds of Borrower and shall be deposited into the Collection Account
within one (1) Business Day of receipt thereof by Borrower. No payment item
received by Bank shall constitute payment to Bank until such item is actually
collected by Bank and credited to the Collections Account; provided, however,
that Bank shall have the right to charge back to the Collections Account (or any
other account of Borrower maintained at Bank) an item which is returned for
inability to collect, plus accrued interest during the period of Bank’s
provisional credit for such item prior to receiving notice of dishonor.
 
2.2.4  Interest. Borrower agrees to pay interest in respect of all unpaid
principal amounts of the Loans from the respective dates such principal amounts
are advanced until paid (whether at stated maturity, on acceleration or
otherwise) at a rate per annum equal to the applicable rate indicated below:
 
(a)  Prime Rate Loans. For Loans made or outstanding as Prime Rate Loans, the
Applicable Margin in effect from time to time for such Prime Rate Loans plus the
Prime Rate in effect from time to time.
 
(b)  LIBOR Loans. For Loans made or outstanding as LIBOR Loans, the Applicable
Margin in effect from time to time for such LIBOR Loans plus the LIBOR Rate.
 
2.2.5  Adjustment of Interest Rate. Commencing on April 1, 2005, and thereafter
on the first day of each succeeding Interest Adjustment Period, the interest
rate for all Loans for each applicable Interest Adjustment Period shall be
determined based upon the prior calendar quarter's average Excess Availability
(as determined by Bank, in its reasonable discretion), in accordance with the
following matrix:
 



    16  

--------------------------------------------------------------------------------

 


Excess Availability
 
Applicable Margin for
Prime Rate Loans
Applicable Margin
for LIBOR Loans
Equal to or less than $2,500,000
.75%
2.75%
Greater than $2,500,000 but equal to or less than $5,000,000
.50%
2.50%
Greater than $5,000,000 but equal to or less than $7,500,000
.25%
2.25%
Greater than $7,500,000
0%
2.00%
     

For purposes of the foregoing (i) no downward rate adjustment shall occur if an
Event of Default has occurred and is continuing on the applicable Interest
Adjustment Date, such adjustment to take effect only upon the cure or waiver in
writing of such Event of Default and (ii) if Borrower fails to timely deliver
the applicable compliance certificate and monthly financial statements to Bank
in accordance with this Agreement on the date when due, then at Bank’s option,
the interest rates above shall be increased on such date to the highest rate of
interest pursuant to the above matrix, which rate of interest shall continue in
effect until such compliance certificate and financial statements shall have
been delivered.
 
2.3  Indemnification. Borrower shall indemnify Bank against Bank’s loss or
expense as a consequence of (a) Borrower’s failure to make any payment when due
on a LIBOR Loan, (b) any payment, prepayment or conversion of any LIBOR Loan on
a day other than the last day of the Interest Period, or (c) any failure to make
a borrowing or conversion of a LIBOR Loan after giving notice thereof, in each
case whether voluntarily, by reason of acceleration or otherwise (“Indemnified
Loss or Expense”). The amount of such Indemnified Loss or Expense shall be
determined by Bank based upon the assumption that Bank funded 100% of the
applicable LIBOR Loan in the London interbank market.
 
2.4  Interest Rate Adjustments. 
 
2.4.1  Prime Rate Loan. When a Prime Rate Loan is selected, the interest rate
shall be adjusted from time to time, effective as of the date of each change in
Bank’s Prime Rate and the Prime Rate shall continue to apply until another
interest rate option is selected by Borrower for that Loan.
 
2.4.2  LIBOR Loan. When a LIBOR Loan is selected, such interest rate shall be
fixed for each Interest Period for which it is determined and shall apply for
that Loan until the end of applicable Interest Period. 
 
2.5  Notice and Manner of Borrowing and Rate Conversion. 
 



    17  

--------------------------------------------------------------------------------

 


2.5.1  Revolver Loans. Borrower shall give Bank irrevocable telephonic notice of
each proposed Revolver Loan or permitted rate conversion not later than 11:00
a.m. (local time in Philadelphia, Pennsylvania) (a) on the same business day as
each proposed Prime Rate Loan or rate conversion to a Prime Rate Loan and (b) at
least 3 LIBOR Business Days before each proposed Revolver Loan that is to be a
LIBOR Loan or any Prime Rate Loan that is to be converted to a LIBOR Loan. Each
such notice shall specify (i) the date of such Loan or rate conversion, which
shall be a Business Day or in the case of a LIBOR Loan, a LIBOR Business Day
and, in the case of a conversion from a LIBOR Loan, shall be the last day of an
Interest Period, (ii) the amount of each Loan or the amount to be converted,
(iii) the interest rate selected by Borrower from the interest rate options set
forth in this Agreement, and (iv) except for a Prime Rate Loan, the Interest
Period applicable thereto, which period must correspond to one of the interest
rate options set forth in the definition of LIBOR Rate. Notices received after
11:00 a.m. (local time in Philadelphia, Pennsylvania) shall be deemed received
on the next Business Day. Bank’s acceptance of such a request shall be indicated
by its making the Loan requested. Such a Loan shall be made available to
Borrower in immediately available funds by deposit into the Disbursement
Account. Borrower may not request any LIBOR Loans if a Default or Event of
Default exists. In no event may the number of LIBOR Loans outstanding at any
time exceed three (3). Each LIBOR Loan requested shall be in a minimum amount of
$1,000,000, and integral multiples of $500,000 in excess of that amount.
 
2.5.2  Additional Provisions for Requests for Revolver Loans. Bank, in its
discretion, may require from Borrower a signed written request for a Revolver
Loan in form of a Notice of Borrowing satisfactory to Bank, which request shall
be irrevocable and shall be delivered to Bank no later than 11:00 a.m. (local
time in Philadelphia, Pennsylvania) on the date determined in accordance with
Section 2.5.1, and shall set forth the calculation of the Borrowing Base and a
reconciliation to the previous request or Borrowing Base Certificate, specify
the information required by Section 2.5.1 for the proposed Revolver Loan and
provide such other information as Bank may require. 
 
(a)  Subject to subsection 2.5.2(c) below, unless payment is otherwise timely
made by Borrower, the becoming due of any amount required to be paid with
respect to any of the Obligations (whether as principal, accrued interest, fees
or other charges owed to Bank or any Affiliate of Bank) shall be deemed
irrevocably to be a request (without the requirement for the submission of a
Notice of Borrowing) for Revolver Loans on the due date of, and in an aggregate
amount required to pay, such Obligations, and Bank may disburse the proceeds of
such Revolver Loans by way of direct payment of the relevant Obligations, and
such Revolver Loans shall bear interest as Prime Rate Loans.
 
(b)  Subject to subsection 2.5.2(c) below, the presentation for payment of any
check or other item of payment drawn on the Disbursement Account at a time when
there are insufficient funds in such account to cover such item shall be deemed
irrevocably to be a request (without any requirement for the submission of a
Notice of Borrowing) for Revolver Loans on the date of such presentation in an
amount equal to the aggregate amount of the items presented for payment, and
Bank may disburse the proceeds of such Revolver Loans to the Disbursement
Account and such Revolver Loans shall bear interest as Prime Rate Loans.
 
(c)  Bank shall have no obligation to Borrower to honor any deemed request for a
Revolver Loan under Section 2.5.2(a) or Section 2.5.2(b) above after the
Termination Date or when the principal amount of such Revolver Loan, when added
to the aggregate outstanding principal amount of all Revolver Loans and the
Letter of Credit Obligations would exceed the lesser of the Revolver Commitment
or the Borrowing Base at such time or when any condition precedent in Section
3.2 hereof is not satisfied, but may do so in its discretion and without regard
to the existence of, and without being deemed to have waived, any Default or
Event of Default.
 



    18  

--------------------------------------------------------------------------------

 


2.5.3  Excess Outstandings. Notwithstanding the foregoing, Bank may, in its sole
and absolute discretion, make or permit to remain outstanding Revolver Loans
which, when added to the principal amount of all other Revolver Loans and
Letters of Credit Obligations, exceed the lesser of the Revolver Commitment or
the Borrowing Base, and all such amounts shall (i) be part of the Obligations
evidenced by the Revolver Note, (ii) bear interest as provided herein, (iii) be
payable upon demand by Bank, and (iv) be secured by the Collateral and be
entitled to all rights and security as provided under the Loan Documents.
 
2.6  Repayment of Loans.
 
2.6.1  Repayment of Revolver Loans. 
 
(a)  Any portion of the Revolver Loans shall be paid by Borrower to Bank
immediately upon each receipt by Bank or Borrower of any proceeds of any
Accounts or Inventory, to the extent of such proceeds. Bank may apply all
proceeds of Accounts or other Collateral received by Bank and all other payments
in respect of the Obligations to the Revolver Loans whether or not then due or
to any other Obligations then due, in whatever order or manner Bank shall
determine. In any event, the outstanding principal amount of Revolver Loans
shall be due and payable on the Termination Date. Unless otherwise specified by
Borrower, all principal repayment of Revolver Loans shall be applied by Bank
first to outstanding Prime Rate Loans and then to any outstanding LIBOR Loans.
 
(b)  Interest accrued on the Revolver Loans shall be due and payable on (i) the
first day of each month (for the immediately preceding month), computed through
the last calendar day of the preceding month for a Prime Rate Loan; (ii) on the
last day of the existing Interest Period for a LIBOR Loan; and (iii) on the
Termination Date for all Revolver Loans.
 
2.7  Additional Payment Provisions.
 
2.7.1  Payment of Other Obligations. The balance of the Obligations under the
Loan Documents requiring the payment of money shall be repaid by Borrower to
Bank as and when provided in the relevant Loan Documents, or, if no date of
payment is otherwise specified in the Loan Documents, on demand.
 
2.7.2  Authorization to Debit. Bank may debit the Disbursement Account, the
Collections Account and any other account subject to Bank’s control (as such
term is used in Article 9 of the Code) and apply such amounts to the payment of
interest, fees, expenses and other amounts to which Bank may be entitled from
time to time and Bank is hereby irrevocably authorized to do so without the
consent of Borrower.
 



    19  

--------------------------------------------------------------------------------

 


2.7.3  Time and Location of Payment. Borrower shall make each payment of
principal of and interest on the Loans (including, any payment in full for the
Loans) and fees hereunder not later than 12:00 noon (local time Philadelphia,
Pennsylvania) on the date when due, without set off, counterclaim or other
deduction, in immediately available funds to Bank at its address referred to in
Section 10.4. Whenever any payment of principal of, or interest on, the Loans or
of fees shall be due on a day which is not a Business Day, the date for payment
thereof shall be extended to the next succeeding Business Day. If the date for
any payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time. 
 
2.7.4  Late Charge. If any payments are not timely made, Borrower shall also pay
to Bank a late charge equal to 5.0% of each payment past due for 10 or more
days. This late charge shall not apply to payments due at maturity or by
acceleration of the Loans, unless such late payment is in an amount not greater
than the highest periodic payment due hereunder.
 
2.7.5  Excess Over Borrowing Base. To the extent that the aggregate amount of
all Revolver Loans, and the Letter of Credit Obligations exceeds the Borrowing
Base at any time, the amount of such excess will be paid immediately to Bank.
 
2.7.6  Swaps Are Independent. Any prepayment shall not affect Borrower’s
obligation to continue making payments under any Swap Agreement, which shall
remain in full force and effect notwithstanding such prepayment, subject to the
terms of such Swap Agreement.
 
2.7.7  Capital Requirements. If either (a) the introduction of, or any change
in, or the interpretation of, any applicable law or (b) compliance with any
guideline or request from any central bank or comparable agency or other
governmental authority (whether or not having the force of law), has or would
have the effect of reducing the rate of return on the capital of, or has
affected or would affect the amount of capital required to be maintained by Bank
or any corporation controlling Bank, in each case in a amount determined by Bank
to be material (taking into consideration Bank’s policies as to capital
adequacy) as a consequence of, or with reference to, the Revolver Commitment and
other commitments of this type, below the rate which Bank or such other
corporation could have achieved but for such introduction, change or compliance,
then within five (5) Business Days after written demand by Bank, Borrower shall
pay to Bank from time to time as specified by Bank additional amounts sufficient
to compensate Bank or such other corporation for such reduction. A certificate
as to such amounts submitted to Borrower by Bank shall, in the absence of
manifest error, be presumed to be correct and binding for all purposes.
 
2.8  Default Rate. In addition to all other rights contained in the Loan
Documents, if an Event of Default occurs, the principal amount of all
outstanding Obligations, other than Obligations under any Swap Agreements
between Borrower and Bank or its affiliates, may, at Bank’s option, bear
interest at the Default Rate. The Default Rate shall apply from acceleration
until such Obligations or any judgment thereon is paid in full.
 
2.9  Calculation of Interest. All fees and other charges provided for in this
Agreement that are calculated as a per annum percentage of any amount and all
interest shall be calculated daily and shall be computed on the actual number of
days elapsed over a year of 360 days. For purposes of computing interest and
other charges hereunder, all payment items and other forms of payment deposited
into the Collections Account shall be deemed applied by Bank on account of the
Obligations (subject to final payment of such items) as set forth in Section
2.2.3. Each determination by Bank of interest and fees hereunder shall be
presumptive evidence of the correctness of such interest and fees.
 



    20  

--------------------------------------------------------------------------------

 


2.10  Letters of Credit.
 
2.10.1  Issuance of Letters of Credit. Bank shall from time to time issue, upon
five (5) Business Days prior written notice, extend or renew letters of credit
for the account of Borrower or its Subsidiaries; provided that (i) the aggregate
face amount of Letters of Credit issued by Bank which are outstanding at any one
time shall not exceed $8,000,000, (ii) Bank shall have no obligation to issue
any Letter of Credit if, after giving effect thereto, the principal amount of
all Revolver Loans and the Letter of Credit Obligations would exceed the lesser
of the Borrowing Base and the Revolver Commitment, and (iii) all other
conditions precedent to the issuance of each such Letter or Credit as set forth
herein are satisfied or waived in writing by Bank. All payments made by Bank
under any such Letters of Credit (whether or not Borrower is the account party)
and all fees, commissions, discounts and other amounts owed or to be owed to
Bank in connection therewith, shall be paid on demand, unless Borrower instructs
Bank to make a Revolver Loan to pay such amount, Bank agrees to do so, and the
necessary amount remains available to be drawn as a Revolver Loan hereunder. All
Letter of Credit Obligations shall be secured by the Collateral. Borrower shall
complete and sign such applications and supplemental agreements and provide such
other documentation as Bank may require. The form and substance of all Letters
of Credit, including expiration dates, shall be subject to Bank’s approval, and
Bank shall have no obligation to issue any Letter of Credit which has a maturity
date later than ten (10) days prior to the Termination Date. Bank may charge
certain fees or commissions for the issuance, handling, renewal or extension of
a Letter of Credit. Borrower unconditionally guarantees all obligations of any
Subsidiary with respect to Letters of Credit issued by Bank for the account of
such Subsidiary. Upon a Default, Borrower shall, on demand, deliver to Bank good
funds equal to 105% of Bank’s maximum liability under all outstanding Letters of
Credit, to be held as cash Collateral for Borrower’s reimbursement obligations
and other Obligations.
 
2.10.2  Law Governing Letter of Credit. Any Letter of Credit issued hereunder
shall be governed, as applicable, by the Uniform Customs and Practice for
Documentary Credits International Chamber of Commerce (“ICC”) Publication 500 or
any subsequent revision or restatement thereof adopted by the ICC and in use by
Bank or the International Standby Practices, ICC Publication No. 590 or any
subsequent revision or restatement thereof adopted by the ICC and in use by
Bank, except to the extent that the terms of such publication would limit or
diminish rights granted to Bank hereunder or in any other Loan Document.
 
2.10.3  Fees.
 
2.10.4  Facility Fee. Borrower shall pay to Bank a non-refundable, fully earned
facility fee in the amount of $50,000, payable on the Closing Date.
 
2.10.5  Commitment Fee. Borrower shall pay to Bank a Revolver Commitment fee for
each day equal to the product of (i) 0.375% per annum multiplied by (ii) the
difference between (A) the Revolver Commitment and (B) the aggregate outstanding
amount of the Revolver Loans and Letter of Credit Obligations on such day,
payable monthly on the first day of each month with respect to the immediately
preceding month. 
 



    21  

--------------------------------------------------------------------------------

 


2.10.6  Letter of Credit Fees. Borrower shall pay to Bank, at such times as Bank
shall require, Bank’s standard fees in connection with Letters of Credit, as in
effect from time to time, and with respect to Letters of Credit, at the time of
issuance of each Letter of Credit, a fee equal to the Applicable Margin for
LIBOR Loans on a per annum basis on the face amount of the Letter of Credit for
the period of time the Letter of Credit will be outstanding.
 
2.11  Statement of Account. If Bank provides Borrower with a statement of
account on a periodic basis, such statement will be presumed complete and
accurate and will be definitive and binding on Borrower, unless objected to with
specificity by Borrower in writing within forty-five (45) days after receipt.
 
2.12  Termination. Upon at least thirty (30) days prior written notice to Bank,
Borrower may, at its option, terminate this Agreement and the Revolver
Commitment in its entirety but not partially; provided however, no such
termination by Borrower shall be effective until the full, final and
indefeasible payment of the Obligations in cash or immediately available funds
and in the case of any Obligations consisting of contingent obligations, Bank’s
receipt of either cash or a direct pay letter of credit naming Bank as
beneficiary and in form and substance and from an issuing bank acceptable to
Bank, in each case in an amount not less than 105% of the aggregate amount of
all such contingent obligations. Any notice of termination given by Borrower
shall be irrevocable unless Bank otherwise agrees in writing. Bank may terminate
this Agreement and the Revolver Commitment at any time, without notice, upon or
after the occurrence of a Default or Event of Default.
 
2.13  USA Patriot Act Notice. To help fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person who opens an
account. For purposes of this section, account shall be understood to include
loan accounts.
 
3.  Conditions Precedent to Extensions of Credit. 
 
3.1  Conditions Precedent to Initial Loan. In addition to any other requirement
set forth in this Agreement, Bank shall not be required to fund any Loan or make
any other extension of credit hereunder unless and until the following
conditions shall have been satisfied, in the sole opinion of Bank and its
counsel:
 
3.1.1  Loan Documents. Borrower and each other party to any Loan Document, as
applicable, shall have executed and delivered this Agreement, the Note, and
other required Loan Documents, all in form and substance satisfactory to Bank.
 
3.1.2  Supporting Documents and Other Conditions. Borrower shall cause to be
delivered to Bank the following documents and shall satisfy the following
conditions:
 
(a)  A copy of the governing instruments of Borrower and each Subsidiary, and
good standing certificates of Borrower and each Subsidiary, certified by the
appropriate official of their respective states of incorporation and each state
in which Borrower or such Subsidiary is qualified to do business;
 



    22  

--------------------------------------------------------------------------------

 


(b)  Incumbency certificate and certified resolutions of the board of directors
(or other appropriate governing body) of Borrower and each other Person
executing any Loan Documents, signed by the Secretary or another authorized
officer of Borrower or such other Person, authorizing the execution, delivery
and performance of the Loan Documents;
 
(c)  The legal opinion of Borrower’s and any Guarantor’s legal counsel addressed
to Bank regarding such matters as Bank and its counsel may request;
 
(d)  A satisfactory Borrowing Base Certificate duly completed by Borrower,
together with all supporting statements, schedules and reconciliations as
required by Bank;
 
(e)  UCC-1 searches and other Lien searches showing no existing security
interests in or Liens on the Collateral other than Permitted Liens or security
interests to be terminated on the date hereof;
 
(f)  Satisfactory evidence of insurance meeting the requirements of Section 5.3.
 
(g)  UCC-1 financing statements and, if applicable, certificates of title
covering the Collateral shall duly have been recorded or filed in the manner and
places required by law to establish, preserve, protect and perfect the interests
and rights created or intended to be created by the Security Agreement; and all
taxes, fees and other charges in connection with the execution, delivery and
filing of the Security Agreement and the financing statements shall duly have
been paid;
 
(h)  Subordinations satisfactory to Bank from all Guarantors and Affiliates as
required by Section 5.9;
 
(i)  Third Party Waivers as required by Section 5.12(c);
 
(j)  A complete and final payoff letter from any lender whose outstanding Debt
is to be satisfied by remittance of proceeds of the initial Loan, and, if
applicable, such disbursement letter as shall be required to direct the payment
of loan proceeds;
 
(k)  All required appraisals (including any Inventory appraisals) shall have
been completed to Bank’s satisfaction;
 
(l)  All required field exams shall have been completed to Bank’s satisfaction;
 
(m)  All additional opinions, documents, certificates and other assurances that
Bank or its counsel may require;
 
(n)  Satisfactory evidence of payment of all fees due and reimbursement of all
costs incurred by Bank, and evidence of payment to other parties of all fees or
costs which Borrower is required under the Loan Documents to pay by the date of
the initial Loan;
 



    23  

--------------------------------------------------------------------------------

 


(o)  There shall be no litigation in which Borrower or any Guarantor or
Subsidiary is a party defendant, which Bank determines may have a Material
Adverse Effect;
 
(p)  Bank shall have received Borrower’s financial statements as of calendar
month-end November 30, 2004, and such other financial reports and information
concerning Borrower as Bank shall request, and Bank shall be satisfied
therewith.
 
(q)  Bank shall have determined that after the making of the initial Loans to be
made on the Closing Date, the issuance of any Letters of Credit to be issued on
the Closing Date and the payment of all fees and closing costs incurred on or
prior to the Closing Date, Excess Availability is not less than $3,000,000.
 
(r)  Bank shall have reviewed, to its satisfaction, the Latitude License
Agreements and the Subordinated Note.
 
3.2  Conditions Precedent to Each Revolver Loan. In addition to any other
requirements set forth in this Agreement, Bank shall not be required to fund any
Revolver Loan or issue any Letter of Credit unless and until the following
conditions shall have been satisfied, in the sole opinion of Bank and its
counsel, and each Notice of Borrowing (whether or not a written Notice of
Borrowing is required) shall be deemed to be a representation that all such
conditions have been satisfied:
 
3.2.1  Notice of Borrowing. Borrower shall have delivered to Bank a Notice of
Borrowing and such other information, as Bank may request.
 
3.2.2  No Default. No Default shall have occurred and be continuing or could
occur upon the making of the Revolver Loan in question and, if Borrower is
required to deliver a written Notice of Borrowing, Borrower shall have delivered
to Bank an officer’s certificate to such effect, which may be incorporated in
the Notice of Borrowing.
 
3.2.3  Correctness of Representations. All representations and warranties made
by Borrower and any Guarantor herein or otherwise in writing in connection
herewith shall be true and correct in all material respects with the same effect
as though the representations and warranties had been made on and as of date of
the proposed Revolver Loan or Letter of Credit, and, if Borrower is required to
deliver a written Notice of Borrowing, Borrower shall have delivered to Bank an
officer’s certificate to such effect, which may be incorporated in the Notice of
Borrowing.
 
3.2.4  No Adverse Change. There shall have been no change which could have a
Material Adverse Effect on Borrower, any Subsidiary or any Guarantor since the
date of the most recent financial statements of such Person delivered to Bank
from time to time.
 
3.2.5  Limitations Not Exceeded. The proposed Revolver Loan or Letter of Credit
shall not cause the aggregate outstanding principal balance of the Revolver
Loans plus Letter of Credit Obligations to exceed the lesser of the Revolver
Commitment and the Borrowing Base. 
 



    24  

--------------------------------------------------------------------------------

 


3.2.6  No Termination. Bank shall (i) have timely received all financial
information from all Guarantors as required under the Loan Documents, and (ii)
not have received notice from any Guarantor or any surety terminating or
repudiating such Person’s guaranty of the Obligations incurred by Borrower.
 
3.2.7  Further Assurances. Borrower shall have delivered such further
documentation or assurances as Bank may reasonably require.
 
4.  Representations and Warranties. In order to induce Bank to enter into this
Agreement and to make the Loans or extend credit as provided for herein,
Borrower makes the following representations and warranties, all of which shall
survive the execution and delivery of the Loan Documents. Unless otherwise
specified, such representations and warranties shall be deemed made as of the
date hereof and as of the date of each request for a Loan or extension of credit
hereunder :
 
4.1  Valid Existence and Power. Borrower is a limited partnership duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and is duly qualified or licensed to transact
business in all places where the failure to be so qualified would have a
Material Adverse Effect on it. Each of Borrower and each other Person which is a
party to any Loan Document (other than Bank) has the power to make and perform
the Loan Documents executed by it and all such instruments will constitute the
legal, valid and binding obligations of such Person, enforceable in accordance
with their respective terms, subject only to bankruptcy and similar laws
affecting creditors’ rights generally. Borrower is organized under the laws of
the State of Delaware and has not changed the jurisdiction of its organization
within the five years preceding the date hereof except as previously reported to
Bank in writing.
 
4.2  Authority. The execution, delivery and performance thereof by Borrower and
each other Person (other than Bank) executing any Loan Document have been duly
authorized by all necessary actions of such Person, and do not and will not
violate any provision of law or regulation, or any writ, order or decree of any
court or governmental or regulatory authority or agency or any provision of the
governing instruments of such Person, and do not and will not, with the passage
of time or the giving of notice, result in a breach of, or constitute a default
or require any consent under, or result in the creation of any Lien upon any
property or assets of such Person pursuant to, any law, regulation, instrument
or agreement to which any such Person is a party or by which any such Person or
its respective properties may be subject, bound or affected.
 
4.3  Financial Condition. Other than as disclosed in financial statements
delivered on or prior to the date hereof to Bank, neither Borrower nor any
Subsidiary nor (to the knowledge of Borrower) any Guarantor has any direct or
contingent obligations or liabilities (including any guarantees or leases) or
any material unrealized or anticipated losses from any commitments of such
Person except as described on Exhibit 4.3. All such financial statements have
been prepared in accordance with GAAP and fairly present the financial condition
of Borrower, Subsidiary or Guarantor, as the case may be, as of the date
thereof. Borrower is not aware of any material adverse fact (other than facts
which are generally available to the public and not particular to Borrower, such
as general economic trends) concerning the conditions or future prospects of
Borrower or any Subsidiary or any Guarantor which has not been fully disclosed
to Bank, including any adverse change in the operations or financial condition
of such Person since the date of the most recent financial statements delivered
to Bank. Borrower is Solvent, and after consummation of the transactions set
forth in this Agreement and the other Loan documents, Borrower will be Solvent.
 



    25  

--------------------------------------------------------------------------------

 


4.4  Litigation. Except as disclosed on Exhibit 4.4, there are no suits or
proceedings pending, or to the knowledge of Borrower threatened, before any
court or by or before any governmental or regulatory authority, commission,
bureau or agency or public regulatory body against or affecting Borrower, any
Subsidiary or (to Borrower’s knowledge) any Guarantor, or their assets, which if
adversely determined would have a Material Adverse Effect on the financial
condition or business of Borrower, such Subsidiary or such Guarantor.
 
4.5  Agreements, Etc. Neither Borrower nor any Subsidiary is a party to any
agreement or instrument or subject to any court order, governmental decree or
any charter or other corporate restriction, adversely affecting its business,
assets, operations or condition (financial or otherwise), nor is any such Person
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which it is a party, or any law, regulation, decree, order or the like.
 
4.6  Authorizations. All authorizations, consents, approvals and licenses
required under applicable law or regulation for the ownership or operation of
the property owned or operated by Borrower or any Subsidiary or for the conduct
of any business in which it is engaged have been duly issued and are in full
force and effect, and it is not in default, nor has any event occurred which
with the passage of time or the giving of notice, or both, would constitute a
default, under any of the terms or provisions of any part thereof, or under any
order, decree, ruling, regulation, closing agreement or other decision or
instrument of any governmental commission, bureau or other administrative agency
or public regulatory body having jurisdiction over such Person, which default
would have a Material Adverse Effect on such Person. Except as noted herein, no
approval, consent or authorization of, or filing or registration with, any
governmental commission, bureau or other regulatory authority or agency is
required with respect to the execution, delivery or performance of any Loan
Document.
 
4.7  Title. Each of Borrower and each Subsidiary has good title to all of the
assets shown in its financial statements free and clear of all Liens, except
Permitted Liens. Borrower alone has full ownership rights in all Collateral.
 
4.8  Collateral. The security interests granted to Bank herein and pursuant to
any other Security Agreement (a) constitute and, as to subsequently acquired
property included in the Collateral covered by the Security Agreement, will
constitute, security interests under the Code entitled to all of the rights,
benefits and priorities provided by the Code and (b) are, and as to such
subsequently acquired Collateral will be, fully perfected, superior and prior to
the rights of all third persons, now existing or hereafter arising. All of the
Collateral is intended for use solely in Borrower’s business.
 
4.9  Jurisdiction of Organization; Location. The jurisdiction in which Borrower
is organized, existing and in good standing, the chief executive office of
Borrower where Borrower’s business records are located, all of Borrower’s other
places of business and any other places where any Collateral is kept, are all
correctly and completely indicated on Exhibit 4.9. The Collateral is located
and, subject to Section 5.14, shall at all times be kept and maintained only at
Borrower’s location or locations as described on Exhibit 4.9. No such Collateral
is attached or affixed to any real property so as to be classified as a fixture
unless Bank has otherwise agreed in writing. Borrower has not changed it legal
status or the jurisdiction in which it is organized or moved its chief executive
office within the five (5) years preceding the date hereof.
 



    26  

--------------------------------------------------------------------------------

 


4.10  Taxes. Borrower and each Subsidiary have filed all federal and state
income and other tax returns which are required to be filed, and have paid all
taxes as shown on said returns and all taxes, including withholding, FICA and
ad valorem taxes, shown on all assessments received by it to the extent that
such taxes have become due. Neither Borrower nor any Subsidiary is subject to
any federal, state or local tax Liens nor has such Person received any notice of
deficiency or other official notice to pay any taxes. Borrower and each
Subsidiary have paid all sales and excise taxes payable by it. 
 
4.11  Labor Law Matters. No goods or services have been or will be produced by
Borrower or any Subsidiary in violation of any applicable labor laws or
regulations or any collective bargaining agreement or other labor agreements or
in violation of any minimum wage, wage-and-hour or other similar laws or
regulations.
 
4.12  Accounts. Each Account, Instrument, Chattel Paper and other writing
constituting any portion of the Collateral (a) is genuine and enforceable in
accordance with its terms except for such limits thereon arising from bankruptcy
and similar laws relating to creditors’ rights; (b) is not subject to any
deduction or discount (other than as stated in the invoice and disclosed to Bank
in writing), defense, set off, claim or counterclaim of a material nature
against Borrower except as to which Borrower has notified Bank in writing;
(c) is not subject to any other circumstances that would impair the validity,
enforceability or amount of such Collateral except as to which Borrower has
notified Bank in writing; (d) arises from a bona fide sale of goods or delivery
of services in the ordinary course and in accordance with the terms and
conditions of any applicable purchase order, contract or agreement; (e) is free
of all Liens; and (f) is for a liquidated amount maturing as stated in the
invoice therefor. Each Account included in any Notice of Borrowing, Borrowing
Base Certificate, report or other document as an Eligible Account meets all the
requirements of an Eligible Account set forth herein.
 
4.13  Judgment Liens. Neither Borrower nor any Subsidiary, nor any of their
assets, are subject to any unpaid judgments (whether or not stayed) or any
judgment liens in any jurisdiction. 
 
4.14  Organizational Structure. As of the date hereof, Exhibit 4.14 hereto sets
forth (i) the correct name of each Subsidiary, its jurisdiction of organization
and the percentage of its equity interests having voting powers owned by each
Person, (ii) the name of each of Borrower’s Affiliates and the nature of the
affiliation, (iii) the number, nature and holder of all outstanding equity
interests of Borrower and each of the Subsidiaries and (iv) the number of
authorized and issued equity interests (and treasury shares) of Borrower and
each Subsidiary. Borrower has good title to all of the shares it purports to own
of the equity interests of each of the Subsidiaries, free and clear in each case
of any Lien other than Permitted Liens. All such equity interests have been duly
issued and are fully paid and non-assessable. Since the date of the last audited
financial statements of Borrower delivered to Bank, Borrower has not made, or
obligated itself to make, any dividends (other than stock dividends) or other
distribution on or with respect to, or any purchase, redemption, retirement or
other acquisition of, any equity interests of Borrower, except as otherwise
permitted hereunder. There are no outstanding options to purchase, or any rights
or warrants to subscribe for, or any commitments or agreements to issue or sell,
or any equity interests or obligations convertible into, or any powers of
attorney relating to, equity interests of Borrower or any of its Subsidiaries.
Except as set forth on Exhibit 4.14 hereto, there are no outstanding agreements
or instruments binding upon the holders of any of Borrower’s equity interests
relating to the ownership of its equity interests.
 



    27  

--------------------------------------------------------------------------------

 


4.15  Deposit Accounts. Borrower and the Subsidiaries have no Deposit Accounts
other than (a) on the Closing Date, those listed on Exhibit 4.15 and (b) after
the Closing Date, those otherwise permitted by Section 6.15.
 
4.16  Environmental. Except as disclosed on Exhibit 4.16, neither Borrower, nor
to Borrower’s best knowledge any other previous owner or operator of any real
property currently owned or operated by Borrower, has generated, stored or
disposed of any Regulated Material on any portion of such property, or
transferred any Regulated Material from such property to any other location in
violation of any applicable Environmental Laws. Except as disclosed on Exhibit
4.16, no Regulated Material has been generated, stored or disposed of on any
portion of the real property currently owned or operated by Borrower by any
other Person, or is now located on such property. Except as disclosed on Exhibit
4.16, Borrower is in full compliance with all applicable Environmental Laws and
Borrower has not been notified of any action, suit, proceeding or investigation
which calls into question compliance by Borrower with any Environmental Laws or
which seeks to suspend, revoke or terminate any license, permit or approval
necessary for the generation, handling, storage, treatment or disposal of any
Regulated Material.
 
4.17  ERISA. Except as set forth on Exhibit 4.17, Neither Borrower nor any
Subsidiary has any pension, profit-sharing or other benefit plan subject to the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). Borrower
has furnished to Bank true and complete copies of the latest annual report
required to be filed pursuant to Section 104 of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), with respect to each employee
benefit plan or other plan maintained for employees of Borrower or any
Subsidiary and covered by Title IV of ERISA (a “Plan”), and no Termination Event
(as hereinafter defined) with respect to any Plan has occurred and is
continuing. For the purposes of this Agreement, a “Termination Event” shall mean
a “reportable event” as defined in Section 4043(b) of ERISA, or the filing of a
notice of intent to terminate under Section 4041 of ERISA. Neither Borrower nor
any Subsidiary has any unfunded liability with respect to any such Plan.
 
4.18  Investment Company Act. Neither Borrower nor any Subsidiary is an
“investment company” as defined in the Investment Company Act of 1940, as
amended.
 
4.19  Names. Borrower currently conducts all business only under its legal name
as set forth above in the introductory section of this Agreement. Except as
disclosed on Exhibit 4.19, during the preceding five (5) years Borrower has not
(i) been known as or used any other corporate, fictitious or trade name, (ii)
been the surviving entity of a merger or consolidation or (iii) acquired all or
substantially all of the assets of any Person.
 
4.20  Insider. Borrower is not, and no Person having “control” (as that term is
defined in 12 U.S.C. § 375(b)(5) or in regulations promulgated pursuant thereto)
of Borrower is, an “executive officer,” “director,” or “principal shareholder”
(as those terms are defined in 12 U.S.C. §375(b) or in regulations promulgated
pursuant thereto) of Bank, of a bank holding company of which Bank is a
subsidiary, or of any subsidiary of a bank holding company of which Bank is a
subsidiary.
 



    28  

--------------------------------------------------------------------------------

 


4.21  Sanctioned Persons; Sanctioned Countries. None of Borrower, the
Subsidiaries, any Guarantor or any of their Affiliates (i) is a Sanctioned
Person or (ii) does business in a Sanctioned Country or with a Sanctioned Person
in violation of the economic sanctions of the United States administered by
OFAC, The proceeds of any Loan will not be used to fund any operation in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country.
 
4.22  Compliance with Covenants; No Default. Borrower is, and upon funding of
the initial Loans on the Closing Date will be, in compliance with all of the
covenants hereof. No Default has occurred, and the execution, delivery and
performance of the Loan Documents and the funding of the initial Loans on the
Closing Date will not cause a Default.
 
4.23  Full Disclosure. There is no material fact which is known or which should
be known by Borrower that Borrower has not disclosed to Bank which could have a
Material Adverse Effect. No Loan Document, nor any agreement, document,
certificate or statement delivered by Borrower to Bank, contains any untrue
statement of a material fact or omits to state any material fact which is known
or which should be known by Borrower necessary to keep the other statements from
being misleading.
 
4.24  Intellectual Property. Borrower owns or licenses, or otherwise has the
right to use all licenses, patents, patent applications, copyrights, service
marks, trademarks and tradenames (“Intellectual Property”) necessary for the
operation of its business, as presently conducted or proposed to be conducted.
As of the date hereof, Borrower does not have any Intellectual Property
registered, or subject to pending applications, in the United States Patent and
Trademark Office, or any similar office or agency in the United States, any
State thereof, any political subdivision thereof, or in any other country, other
than those described in Exhibit 4.24 attached hereto, and has not granted any
licenses with respect thereto, other than as set forth in Exhibit 4.24. No event
has occurred which permits, or would permit after notice or passage of time, or
both, the revocation, suspension, or termination of such rights. To the best of
Borrower’s knowledge, no slogan or other advertising device, product, process,
method, substance, or other Intellectual Property or goods bearing, or using any
Intellectual Property presently contemplated to be sold by, or employed by
Borrower, infringes any patent, trademark, servicemark, tradename, copyright,
license, or other Intellectual property owned by any other Person presently, and
no claim or litigation is pending or threatened against, or affecting Borrower
or its right to sell or use any such Intellectual Property. Exhibit 4.24 sets
forth all of the agreements or other arrangements of Borrower, pursuant to which
Borrower has a license or other right to use any trademarks, logos, designs,
representations, or other Intellectual Property, owned by another person as in
effect on the date hereof, and the dates of the expiration of such agreement, or
other arrangements of Borrower as in effect on the date hereof (together with
such agreement or other arrangements as may be entered into by Borrower after
the date hereof, collectively, the “License Agreements,” and individually, a
“License Agreement”). No trademark, servicemark, or other Intellectual Property,
at any time used by Borrower, which is owned by another person, or owned by
Borrower subject to any security interest, lien, collateral assignment, pledge,
or other encumbrance in favor of any person other than Bank, is affixed to any
Eligible Inventory, except to the extent permitted under the term of the License
Agreements listed on Exhibit 4.24.
 



    29  

--------------------------------------------------------------------------------

 


4.25  Material Agreements. A true, correct, and complete copy of (a) the
Subordinated Note is attached hereto as Exhibit 4.25(a); and (b) the Latitude
License Agreements are attached hereto as Exhibit 4.25(b), in each case together
with all exhibits and schedules thereto.
 
4.26  I.C. Isaacs Europe. Borrower sold 100% of the Capital Stock of I.C. Isaacs
Europe to Jose Ocampo on December 20, 2001.
 
5.  Affirmative Covenants of Borrower. Borrower covenants and agrees that from
the date hereof and until payment in full of the Obligations and the formal
termination of this Agreement, Borrower and the Subsidiaries:
 
5.1  Use of Revolver Loan Proceeds. Shall use the proceeds of Revolver Loans
only to refinance Borrower’s existing Debt to Congress Financial Corporation and
for working capital to be used in the operation of Borrower’s business and
furnish Bank all evidence that it may require with respect to such use.
 
5.2  Maintenance of Business and Properties. Shall at all times maintain,
preserve and protect all Collateral and all the remainder of its property used
or useful in the conduct of its business, and keep the same in good repair,
working order and condition, and from time to time make, or cause to be made,
all material needful and proper repairs, renewals, replacements, betterments and
improvements thereto so that the business carried on in connection therewith may
be conducted properly and in accordance with standards generally accepted in
businesses of a similar type and size at all times, and maintain and keep in
full force and effect all licenses and permits necessary to the proper conduct
of its business.
 
5.3  Insurance. Shall maintain such liability insurance, workers’ compensation
insurance, business interruption insurance and casualty insurance in amounts as
may be required by law, if applicable, or as are customary and usual for prudent
businesses in its industry and any other insurance that may be reasonably
required by Bank and shall insure and keep insured all Collateral and other
properties with insurance companies satisfactory to Bank. All hazard insurance
covering Collateral shall be in amounts acceptable to Bank, shall name and
directly insure Bank as secured party and lender loss payee under a long-form
lender loss payee clause acceptable to Bank, or its equivalent, and shall not be
terminable except upon 30 days’ written notice to Bank. Borrower shall furnish
to Bank copies of all such policies and shall provide evidence of insurance on
an annual basis or such more frequent basis as may be requested by Bank from
time to time.
 
5.4  Notice of Default. Shall provide to Bank immediate notice of (a) the
occurrence of a Default and what action (if any) Borrower is taking to correct
the same, (b) any litigation involving an amount at issue in excess of $100,000
material adverse changes in existing litigation or any judgment against it or
its assets, (c) any damage or loss to property in excess of $100,000, (d) any
notice from taxing authorities as to claimed deficiencies or any tax lien or any
notice relating to alleged ERISA violations, (e) any Reportable Event, as
defined in ERISA, (f) any rejection, return, offset, dispute, loss or other
circumstance with respect to any Account in amount in excess of $50,000 or
otherwise, (g) the cancellation or termination of, or any default under, any
Material Agreement to which Borrower is a party or by which any of its
properties are bound, or any acceleration of the maturity of any Debt of
Borrower; and (h) any loss or threatened loss of material licenses or permits.
 



    30  

--------------------------------------------------------------------------------

 


5.5  Inspections of Books and Records and Field Examinations. Shall, after
receipt of reasonable notice prior to the occurrence of an Event of Default or
Default, permit inspections of the Collateral and the records of such Person
pertaining thereto and verification of the Accounts, at such times during normal
business hours and in such manner as may be reasonably required by Bank and
shall further permit, during normal business hours and upon reasonable notice
prior to the occurrence of an Event of Default or Default, such inspections,
collateral appraisals, reviews and field examinations of its other books and
records and properties (with such frequency and at such times as Bank may
desire) by Bank as Bank may deem necessary or desirable from time to time. The
cost of such field examinations, reviews, verifications and inspections shall be
borne by Borrower provided that the cost of field examinations shall not exceed
$850 per examiner per day, plus Bank’s reasonable out-of-pocket expenses. Bank
anticipates conducting Inventory appraisals (at Borrower’s sole cost and
expenses) on a semi-annual basis or on a more frequent basis as Bank may
determine in its reasonable discretion.
 
5.6  Financial Information. Shall maintain books and records in accordance with
GAAP and shall furnish to Bank, or cause to be furnished to Bank, the following
periodic financial information all in form and substance satisfactory to Bank:
 
(a)  Periodic Borrowing Base Information. No later than 12:00 noon on Tuesday of
each calendar week (or more frequently if required by Bank), a completed
Borrowing Base Certificate in the form attached hereto as Exhibit 5.6(a) (a
“Borrowing Base Certificate”), as of the close of business for the prior
calendar week. Borrower shall attach the following to each Borrowing Base
Certificate, which shall be certified by the chief financial officer, controller
or president of Borrower to be accurate and complete and in compliance with the
terms of the Loan Documents: (i) a report listing all Accounts of Borrower as of
the last Business Day of the prior calendar week (an “Accounts Receivable
Report”) which shall include the amount and age of each Account on an original
invoice date aging basis, the name and mailing address of each Account Debtor, a
detailing of all Accounts which do not constitute Eligible Accounts, and such
other information as Bank may require in order to verify the Eligible Accounts,
all in reasonable detail and in form acceptable to Bank, (ii) a report listing
all Inventory and all Eligible Inventory of Borrower as of the last Business Day
of the prior calendar week, the cost thereof, specifying raw materials,
work-in-process, finished goods and all Inventory which has not been timely sold
by Borrower in the ordinary course of business, and such other information as
Bank may require relating thereto, all in form acceptable to Bank (an “Inventory
Report”), and (iii) any other report as Bank may from time to time require in
its sole discretion, each prepared with respect to such periods and with respect
to such information and reporting as Bank may require.
 
(b)  Interim Statements. Within thirty (30) days after the end of each month,
(i) a consolidated balance sheet of Isaacs and its Subsidiaries at the end of
that period and a consolidated income statement and statement of cash flows for
that period (and for the portion of the fiscal year ending with such period),
together with all supporting schedules, setting forth in comparative form the
figures for the same period of the preceding fiscal year and (ii) a report
reconciling (x) the Accounts and Inventory of Borrower as set forth on the
Accounts Receivable Report and the Inventory Report attached to the Borrowing
Base Certificate to (y) the aggregate Accounts and Inventory set forth in the
financial statements delivered to Bank pursuant hereto (which shall be based
upon Isaacs’ general ledger and verified by a physical Inventory count conducted
at least once each year, but at any time or times as Bank may request on or
after an Event of Default,). The foregoing statements and report shall be
certified by the chief financial officer of Borrower as true and correct and
fairly representing the financial condition of Isaacs and its Subsidiaries and
that such statements are prepared in accordance with GAAP, except without
footnotes and subject to normal year-end audit adjustments.
 



    31  

--------------------------------------------------------------------------------

 


(c)  Annual Statements. Within ninety (90) days after the end of each fiscal
year, consolidated financial statements of Isaacs and its Subsidiaries
containing a consolidated balance sheet at the end of that period, and a
consolidated income statement and statement of cash flows for that period,
setting forth in comparative form the figures for the preceding fiscal year,
together with all supporting schedules and footnotes, and containing an
unqualified audit opinion of independent certified public accountants acceptable
to Bank that the financial statements were prepared in accordance with GAAP.
Borrower shall obtain such written acknowledgments from Isaacs’ independent
certified public accountants as Bank may require permitting Bank to rely on such
annual financial statements.
 
(d)  Compliance and No Default Certificates. Together with each report required
by Subsections (b) and (c), a compliance certificate in the form annexed hereto
as Exhibit 5.6(d) and a certificate of Borrower’s president, chief financial
officer or controller certifying that no Default then exists or if a Default
exists, the nature and duration thereof and Borrower’s intention with respect
thereto, and in addition, shall cause Borrower’s independent auditors (if
applicable) to submit to Bank, together with its audit report, a statement that,
in the course of such audit, it discovered no circumstances which it believes
would result in a Default or if it discovered any such circumstances, the nature
and duration thereof.
 
(e)  Auditor’s Management Letters. Promptly upon receipt thereof, copies of each
report submitted to Isaacs by independent public accountants in connection with
any annual, interim or special audit made by them of the books of Isaacs and/or
its Subsidiaries including, without limitation, each report submitted to Isaacs
concerning its accounting practices and systems and any final comment letter
submitted by such accountants to management in connection with the annual audit
of the consolidated financial statements of Isaacs and its Subsidiaries.
 
(f)  Payables Report. Within fifteen (15) days of the end of each month (or more
frequently if required by Bank), (i) a schedule of all accounts payable of
Borrower containing the name and address of each vendor and such other detail
requested by Bank, and (ii) Inventory reports, in each case with a
reconciliation to the previous such report.
 
(g)  Monthly Closing Report. Contemporaneously with delivery to the board of
directors of Isaacs, deliver to Bank monthly internally prepared, unaudited and
unreviewed financial statements consisting of a consolidated income statement
and consolidated balance sheet reflecting management’s determination of the
financial performance of Isaacs and its Subsidiaries during the month
immediately preceding the issuance thereof, and its determination of the
financial condition of Isaacs and its Subsidiaries as of the last day of that
month.
 



    32  

--------------------------------------------------------------------------------

 


(h)  Backlog Report. No later than 5:00 p.m. (local time in Philadelphia,
Pennsylvania) on Wednesday of each calendar week (or more frequently, if
required by Bank), a backlog report containing detailed projections of
anticipated sales by customer and product type as of the close of business for
the prior calendar week.
 
(i)  Projections. Not later than the twentieth (20th) day before the
commencement of each fiscal year, deliver Projections to Bank for Borrower for
such fiscal year. “Projections” means Borrower’s forecasted consolidated and
consolidating (i) balance sheets, (ii) profit and loss statements, (iii) cash
flow statements, (iv) capitalization statements, and (v) Borrowing Base
availability calculations, all prepared on a month by month basis and on a
consistent basis with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
 
(j)  Other Information. Such other information reasonably requested by Bank from
time to time concerning the business, properties or financial condition of
Borrower, any Guarantor and their respective Subsidiaries.
 
5.7  Maintenance of Existence and Rights. Shall preserve and maintain its
corporate existence, authorities to transact business, rights and franchises,
trade names, patents, trademarks and permits necessary to the conduct of its
business. 
 
5.8  Payment of Taxes, Etc. Borrower shall, and shall cause all Subsidiaries, to
duly pay and discharge all taxes, assessed upon or against it, any of them, its
properties or assets or any of their respective properties or assets, which
exceed $10,000 in the aggregate at any time outstanding, except for taxes the
validity of which are being Property Contested, and with respect to which
adequate reserves have been set aside on its books.
 
5.9  Subordination. Shall cause all debt and other obligations now or hereafter
owed to any Guarantor or Affiliate to be subordinated in right of payment and
security to the Obligations in accordance with written subordination agreements
satisfactory to Bank.
 
5.10  Compliance; Hazardous Materials. Shall strictly comply with all laws,
regulations, ordinances and other legal requirements, specifically including,
without limitation, ERISA, all securities laws and all laws relating to
hazardous materials and the environment. Unless approved in writing by Bank,
neither Borrower nor any Subsidiary shall engage in the storage, manufacture,
disposition, processing, handling, use or transportation of any hazardous or
toxic materials, whether or not in compliance with applicable laws and
regulations. Borrower shall promptly report to Bank any notices of any
violations of such laws or regulations received from any regulatory or
governmental body, along with Borrower’s proposed corrective action as to such
violation.
 
5.11  Further Assurances. Shall take such further action and provide to Bank
such further assurances as may be reasonably requested to ensure compliance with
the intent of this Agreement and the other Loan Documents.
 



    33  

--------------------------------------------------------------------------------

 


5.12  Covenants Regarding Collateral. Borrower makes the following covenants
with Bank regarding the Collateral for itself and each Subsidiary. Borrower and
all Subsidiaries:
 
(a)  will use the Collateral only in the ordinary course of its business and
will not permit the Collateral to be used in violation of any applicable law or
policy of insurance;
 
(b)  as agent for Bank, will defend the Collateral against all claims and
demands of all Persons, except for Permitted Liens;
 
(c)  will, at Bank’s request, obtain and deliver to Bank such Third Party
Waivers as Bank may require;
 
(d)  will promptly deliver to Bank all promissory notes, drafts, trade
acceptances, chattel paper, Instruments or documents of title which are
Collateral in tangible form, appropriately endorsed to Bank’s order, and
Borrower will not create or permit any Subsidiary to create any Electronic
Chattel Paper without taking all steps deemed necessary by Bank to confer
control of the Electronic Chattel Paper upon Bank in accordance with the Code;
 
(e)  except for sales of Inventory in the ordinary course of business and the
voluntary termination of Swap Agreements to which Borrower or such Subsidiary is
a party, will not sell, assign, lease, transfer, pledge, hypothecate or
otherwise dispose of or encumber any Collateral or any interest therein;
 
(f)  shall promptly notify Bank of any future patents, trademarks or copyrights
owned by Borrower or any Subsidiary and any license agreements entered into by
Borrower or any Subsidiary authorizing said Person to use any patents,
trademarks or copyrights owned by third parties; and
 
(g)  shall give Bank at least thirty (30) days prior written notice of any new
trade or fictitious name. Borrower’s or any Subsidiary’s use of any trade or
fictitious name shall be in compliance with all laws regarding the use of such
names.
 
5.13  I.C. Isaacs Far East. Shall cause I.C. Isaacs Far East to distribute to
Borrower on a monthly basis all cash of I.C. Isaacs Far East in excess of US
$17,000.
 
5.14  New Locations. Borrower may only open any new Collateral Location within
the continental United States provided Borrower (a) gives Bank thirty (30) days
prior written notice of the intended opening of any such new Collateral Location
and (b) executes and delivers, or causes to be executed and delivered, to Bank
such agreements, documents, and instruments (including landlord waiver
agreement) as Bank may deem necessary or desirable to protect its interests in
the Collateral at such new Collateral Location, in form and substance acceptable
to Bank.
 
6.  Negative Covenants of Borrower. Borrower covenants and agrees that from the
date hereof and until payment in full of the Obligations and the formal
termination of this Agreement, Borrower and each Subsidiary:
 



    34  

--------------------------------------------------------------------------------

 


6.1  Debt. Shall not create or permit to exist any Debt, including any
guaranties or other contingent obligations, except the following (“Permitted
Debt”): 
 
(a)  The Obligations;
 
(b)  Endorsement of checks for collection in the ordinary course of business;
 
(c)  Debt payable to suppliers and other trade creditors in the ordinary course
of business on ordinary and customary trade terms and which is not past due;
 
(d)  Purchase money Debt not exceeding $250,000 in aggregate principal amount at
any time outstanding for Borrower and all Subsidiaries incurred to purchase
Equipment, provided that the amount of such Debt shall not at any time exceed
the purchase price of the Equipment purchased;
 
(e)  Debt not exceeding $250,000 in principal amount outstanding at any time for
Borrower and all Subsidiaries subordinated in right of payment and security to
the Obligations in accordance with subordination agreements approved in writing
by Bank;
 
(f)  Debt existing on the Closing Date and not otherwise permitted under this
Section 6.1, as set forth on Exhibit 6.1 hereto, and the renewal and refinancing
(but not the increase in the aggregate principal amount) thereof;
 
(g)  Any Debt incurred under any Swap Agreements with Bank (or with any of its
Affiliates) or incurred as a result of compliance with the covenant contained in
Section 7.6 hereof;
 
(h)      Debt outstanding under the Subordinated Note; and
 
(i)  Debt outstanding under the Latitude License Agreements.
 
6.2  Liens. Shall not create or permit any Liens on any of its real or personal
property except the following (“Permitted Liens”): 
 
(a)  Liens securing the Obligations;
 
(b)  Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due and payable or which are being Properly
Contested;
 
(c)  Zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of real property which do not interfere in any material
respect with the use of such real property or the ordinary conduct of the
business of Borrower or any Subsidiary as presently conducted thereon or
materially impair the value of the Real Property which may be subject thereto,
and the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords arising out of operation of law so long as the obligations secured
thereby are not past due or are being Properly Contested;
 



    35  

--------------------------------------------------------------------------------

 


(d)  Liens consisting of deposits or pledges made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance,
social security and similar laws;
 
(e)  Judgment and other similar non-tax Liens arising in connection with court
proceedings but only if and for so long as (a) the execution or enforcement of
such Liens is and continues to be effectively stayed and bonded on appeal,
(b) the validity and/or amount of the claims secured thereby are being Properly
Contested and (c) such Liens do not, in the aggregate, materially detract from
the value of the assets of the Person whose assets are subject to such Lien or
materially impair the use thereof in the operation of such Person’s business;
 
(f)  Liens securing Permitted Debt permitted under Section 6.1(d) incurred
solely for the purpose of purchase money financing for the acquisition of
Equipment, provided that such Lien does not secure more than the purchase price
of such Equipment and does not encumber property other than the purchased
property;
 
(g)     Liens securing the Subordinated Note; and
 
(h)     Liens not otherwise permitted by this Section 6.2, in existence on the
Closing Date and described on Exhibit 6.2.
 
6.3  Restricted Payments. Shall not pay or declare any dividends (other than
stock dividends) or other distribution or purchase, redeem or otherwise acquire
any stock or other equity interests or pay or acquire any Debt subordinate to
the Obligations except the following:
 
(a)  Any Subsidiary may pay dividends to Borrower or another Subsidiary
wholly-owned by Borrower.
 
(b)  Payments to trade creditors in the ordinary course of Borrower’s business.
 
(c)  Payments to Textile Investment permitted under the Subordination Agreement.
 
(d)  Payments to Latitude permitted under the Licensor Agreement.
 
6.4  Loans and Other Investments. Shall not make or permit to exist any advances
or loans to, or guarantee or become contingently liable, directly or indirectly,
in connection with the obligations, leases, stock or dividends of, or own,
purchase or make any commitment to purchase any stock, bonds, notes, debentures
or other securities of, or any interest in, or make any capital contributions to
(all of which are sometimes collectively referred to herein as “Investments”)
any Person, except for (a) purchases of direct obligations of the federal
government, (b) deposits in commercial banks, (c) commercial paper of any U.S.
corporation having the highest ratings then given by the Moody’s Investors
Services, Inc. or Standard & Poor’s Corporation, (d) existing investments in
Subsidiaries, (e) endorsement of negotiable instruments for collection in the
ordinary course of business, (f) advances to employees for business travel and
other expenses incurred in the ordinary course of business which do not at any
time exceed $100,000 in the aggregate, and (g) investments in I.C. Isaacs Far
East in an aggregate amount outstanding at any time not to exceed $17,000.
 



    36  

--------------------------------------------------------------------------------

 


6.5  Change in Business. Shall not enter into any business which is
substantially different from the business in which it is engaged on the Closing
Date.
 
6.6  Accounts. (a) Shall not sell, assign or discount any of its Accounts,
Chattel Paper or any promissory notes held by it other than the discount of such
notes in the ordinary course of business for collection; (b) shall not create or
accept any Account, Instrument, Chattel Paper or other obligation of any kind
due from or owed by a Person known to Borrower to be Sanctioned Person or enter
into any lease that secures the Obligations where the lessee is a Person known
to Borrower to be a Sanctioned Person; and (c) shall notify Bank promptly in
writing of any discount, offset or other deductions not shown on the face of an
Account invoice and any dispute over an Account, and any information relating to
an adverse change in any Account Debtor’s financial condition or ability to pay
its obligations or if it learns that any Account Debtor is a Sectioned Person.
 
6.7  Transactions with Affiliates. Except for transactions undertaken and
payments made, pursuant to the Latitude License Agreements, the Subordinated
Note and the Licensor Agreement, shall not directly or indirectly purchase,
acquire or lease any property from, or sell, transfer or lease any property to,
pay any management fees to or otherwise deal with, in the ordinary course of
business or otherwise, any Affiliate (other than a Subsidiary); provided,
however, that any acts or transactions prohibited by this Section may be
performed or engaged in after written notice to Bank if upon terms not less
favorable to Borrower or such Subsidiary than if no such relationship existed. 
 
6.8  No Change in Name, Offices or Jurisdiction of Organization; Removal of
Collateral. Except for the change of its chief executive office to 475 Tenth
Avenue, New York, New York, shall not change its name or the jurisdiction in
which Borrower or such Subsidiary is organized or, unless it shall have given 60
days’ advance written notice thereof to Bank, (a) change the location of its
chief executive office or other office where books or records are kept, or (b)
permit any Inventory or other tangible Collateral to be located at any location
other than as specified Section 4.9.
 
6.9  No Sale, Leaseback. Shall not enter into any sale-and-leaseback or similar
transaction.
 
6.10  Margin Stock. Shall not use any proceeds of the Loan to purchase or carry
any margin stock (within the meaning of Regulation U of the Board of Governors
of Federal Reserve System) or extend credit to others for the purpose of
purchasing or carrying any margin stock.
 
6.11  Tangible Collateral. Shall not, except as otherwise provided herein, allow
any Inventory or other tangible Collateral to be commingled with, or become an
accession to or part of, any property of any other Person so long as such
property is Collateral; nor allow any tangible Collateral to become a fixture
unless Bank shall have given its prior written authorization.
 



    37  

--------------------------------------------------------------------------------

 


6.12  Subsidiaries. Shall not acquire, form or dispose of any Subsidiaries or
permit any Subsidiary to issue capital stock except to its parent.
 
6.13  Liquidation, Mergers, Consolidations and Dispositions of Substantial
Assets, Name and Good Standing. Shall not merge, reorganize, consolidate or
amalgamate with any Person, liquidate, wind up its affairs or dissolve itself,
acquire by purchase, lease or otherwise all or substantially all of the assets
or any capital stock or other equity interests of any Person, or sell, transfer,
lease or otherwise dispose of any of its property or assets, except for the sale
of Inventory in the ordinary course of business and the voluntary termination of
Swap Agreements to which Borrower or such Subsidiary is a party, or sell or
dispose of any equity ownership interests in any Subsidiary, in each case
whether in a single transaction or in a series of related transactions; or
change its name or jurisdiction of organization or conduct business under any
new fictitious name; change its Federal Employer Identification Number; or fail
to remain in good standing and qualified to transact business as a foreign
entity in any state or other jurisdiction in which it is required to be
qualified to transact business as a foreign entity and in which the failure to
be so qualified could reasonably be expected to have a Material Adverse Effect.
 
6.14  Change of Fiscal Year or Accounting Methods. Shall not change its fiscal
year or its accounting methods. Borrower’s fiscal year end is December 31, as of
the Closing Date.
 
6.15  Deposit Accounts. Borrower shall not open or maintain any Deposit Accounts
except for (i) Deposit Accounts opened or maintained at Bank, (ii) those listed
on Exhibit 4.15, (iii) Deposit Accounts which are not opened or maintained at
Bank but which are subject to Bank’s “control” (as such term is used in Article
9 of the Code) on terms reasonably satisfactory to Bank, and (iv) such other
Deposit Accounts as shall be necessary for payroll, petty cash, local trade
payables, and other occasional needs of Borrower. The aggregate balance of any
Deposit Accounts which are not subject to Bank’s “control” (as such term is used
in Article 9 of the Code) on terms reasonably acceptable to Bank shall never
exceed $25,000 without Bank’s prior written consent. All Deposit Accounts
maintained at Bank shall be deemed to be under Bank’s “control” as such term is
used in Article 9 of the Code.
 
6.16  Inactive Subsidiaries. Shall not permit I.C. Isaacs Far East or to engage
in any business or operations.
 
6.17  Material Agreement. Shall not terminate or amend or modify in any manner
the Subordinated Note or the Latitude License Agreements.
 
6.18  License Agreements.
 
(a)    Borrower shall (i) promptly and faithfully observe and perform all of the
material terms, covenants, conditions and provisions of the material License
Agreements to be observed and performed by it, at the times set forth therein,
if any, (ii) not do, permit, suffer or refrain from doing anything could
reasonably be expected to result in a default under or breach of any of the
terms of any material License Agreement, (iii) under and subject to Section
6.17, not cancel, surrender, modify, amend, waive or release any material
License Agreement in any material respect or any term, provision or right of the
licensee thereunder in any material respect, or consent to or permit to occur
any of the foregoing; except that, Borrower may cancel, surrender or release any
material License Agreement in the ordinary course of the business of Borrower;
provided that, Borrower shall give Bank not less than thirty (30) days prior
written notice of its intention to so cancel, surrender and release any such
material License Agreement, (iv) give Bank prompt written notice of any material
License Agreement entered into by Borrower after the date hereof, together with
a true, correct and complete copy thereof and such other information with
respect thereto as Bank may reasonably request, (v) give Bank prompt written
notice of any material breach of any obligation, or any default, by any party
under any material License Agreement, and deliver to Bank (promptly upon the
receipt thereof by Borrower in the case of a notice to Borrower, and
concurrently with the sending thereof in the case of a notice from Borrower) a
copy of each notice of default and every other notice and other communication
received or delivered by Borrower in connection with any material License
Agreement which relates to the right of Borrower to continue to use the property
subject to such License Agreement, and (vi) furnish to Bank, promptly upon the
request of Bank, such information and evidence as Bank may require from time to
time concerning the observance, performance and compliance by Borrower or the
other party or parties thereto with the terms, covenants or provisions of any
material License Agreement.
 



    38  

--------------------------------------------------------------------------------

 


(b)    Borrower will either exercise any option to renew or extend the term of
each material License Agreement in such manner as will cause the term of such
material License Agreement to be effectively renewed or extended for the period
provided by such option and give prompt written notice thereof to Bank or give
Bank prior written notice that Borrower does not intend to renew or extend the
term of any such material License Agreement or that the term thereof shall
otherwise be expiring, not less than sixty (60) days prior to the date of any
such non-renewal or expiration. In the event of the failure of Borrower at any
time that an Event of Default shall exist or have occurred and be continuing to
extend or renew any material License Agreement, Bank shall have, and is hereby
granted, the irrevocable right and authority, at its option, to renew or extend
the term of such material License Agreement, whether in its own name and behalf,
or in the name and behalf of a designee or nominee of Bank or in the name and
behalf of Borrower, as Bank shall determine. Bank may, but shall not be required
to, perform any or all of such obligations of Borrower under any of the License
Agreements, including, but not limited to, the payment of any or all sums due
from Borrower thereunder. Any sums so paid by Bank shall constitute part of the
Obligations.
 
7.  Other Covenants of Borrower. Borrower covenants and agrees that from the
date hereof and until payment in full of the Obligations and the termination of
this Agreement, Borrower and each Subsidiary shall comply with the following
additional covenants:
 
7.1  Fixed Charge Coverage Ratio. At the end of each calendar month of Borrower,
commencing with the first calendar month ending after the Closing Date, Borrower
shall maintain a Fixed Charge Coverage Ratio of not less than 1.20 to 1.00. As
used herein, “Fixed Charge Coverage Ratio” means (i) EBITDA, less the sum of (A)
all unfinanced Capital Expenditures made in the Applicable Fiscal Period, and
(B) any dividends and distributions paid in the Applicable Fiscal Period, and
(C) cash taxes paid in the Applicable Fiscal Period (without benefit of any
refunds), divided by (ii) the sum of (A) the current portion of scheduled
principal amortization on Funded Debt for the Applicable Fiscal period, plus (B)
cash interest payments paid in the Applicable Fiscal Period, plus (C) the amount
of all Deferred Note Payments paid in the Applicable Fiscal Period, plus (D) the
amount of all Deferred Royalties paid in the Applicable Fiscal Period. As used
herein, (i) “EBITDA” means the sum of (A) consolidated net income of Borrower
and its Subsidiaries in the Applicable Fiscal Period (computed without regard to
any extraordinary items of gain or loss) plus (B) to the extent deducted from
revenue in computing consolidated net income for such period, the sum of (1)
interest expense, (2) income tax expense, and (3) depreciation and amortization;
(ii) “Capital Expenditures” means for any period the aggregate cost of all
capital assets acquired by Borrower and its Subsidiaries during such period, as
determined in accordance with GAAP; provided, such term shall exclude the actual
Capital Expenditures of Borrower made during the period commencing October 1,
2004 and ending on December 31, 2004 in an aggregate amount not to exceed
$2,500,000; (iii) “Applicable Fiscal Period” means a period of twelve (12)
consecutive, trailing calendar months ending at the end of each prescribed
calendar month and (iv) “Funded Debt” means (A) debt for borrowed funds, (B)
debt for the deferred payment by one (1) year or more of any purchase money
obligation, and (C) any subordinated debt.
 



    39  

--------------------------------------------------------------------------------

 


7.2  Total Liabilities to Tangible Net Worth Ratio. At the end of each calendar
month of Borrower, commencing with the first calendar month ending after the
Closing Date, Borrower shall maintain a ratio of Total Liabilities divided by
Tangible Net Worth of not more than the following amounts: 
 
Calendar Months Ending
Ratio
December 31, 2004 through and including November 30, 2005
1.0 to 1
December 31, 2005 through and including November 30, 2006
0.85 to 1
December 31, 2006 through and including November 30, 2007
0.75 to 1
December 31, 2007 and each calendar month thereafter
0.5 to 1



For purposes of this computation, “Total Liabilities” means all liabilities of
Borrower, including capitalized leases and all reserves for deferred taxes and
other deferred sums appearing on the liabilities side of a balance sheet of
Borrower, in accordance with GAAP applied on a consistent basis, excluding fully
subordinated debt. “Tangible Net Worth” means the total assets appearing on the
asset side of a balance sheet of Borrower, in accordance with GAAP applied on a
consistent basis, less the sum of (i) Total Liabilities and (ii) the sum of the
aggregate amount owing from any officers, stockholders or other Affiliates of
Borrower and (iii) the aggregate amount of any intangible assets of Borrower
including, without limitation, goodwill, franchises, licenses, patents,
trademarks, trade names, copyrights, service marks, and brand names.
 
7.3  Capital Expenditures. Borrower shall not during any fiscal year commencing
with the fiscal year ending December 31, 2005 expend on gross fixed assets
(including gross leases to be capitalized under GAAP and leasehold improvements)
an amount exceeding $2,000,000 in the aggregate.
 
7.4  Leases. Borrower shall not incur, create, or assume any direct or indirect
liability for the payment of rent or otherwise, under any lease or rental
arrangement (excluding capitalized leases) if immediately thereafter the sum of
such lease or rental payments to be made by Borrower during any 12-month period
is increased by $100,000 in the aggregate.
 



    40  

--------------------------------------------------------------------------------

 


7.5  Excess Availability. Borrower shall maintain at all times Excess
Availability of at least $1,500,000.
 
8.  Default.
 
8.1  Events of Default. Each of the following shall constitute an Event of
Default:
 
(a)  There shall occur any default by Borrower in the payment, when due, of any
principal of or interest on the Note or any fee due, any other amounts due
hereunder or any other Loan Document, or any other Obligations; or
 
(b)  There shall occur any default by Borrower in the performance of any
agreement, covenant or obligation contained in Section 5.1, 5.4, 5.5, 5.6, 5.9,
5.12, or Section 6 or Section 7 of this Agreement; or
 
(c)  There shall occur any default by Borrower or any other party to any Loan
Document (other than Bank) in the performance of any other agreement, covenant
or obligation contained in this Agreement or such Loan Document not provided for
elsewhere in this Section 8 and the breach of such other agreement, covenant or
obligation is not cured to Bank’s satisfaction within 15 days after the sooner
to occur of any Senior Officer’s receipt of notice of such breach from Bank or
the date on which such failure or neglect first becomes known to any Senior
Officer; provided, however, that such notice and opportunity to cure shall not
apply in the case of any failure to perform, keep or observe any covenant which
is not capable of being cured at all or within such 15-day period or which is a
willful and knowing breach by Borrower or such other party; or
 
(d)  Any representation or warranty made by Borrower or any other party to any
Loan Document (other than Bank) herein or therein or in any certificate or
report furnished in connection herewith or therewith shall prove to have been
untrue or incorrect in any material respect when made; or
 
(e)  Any other obligation now or hereafter owed by Borrower or any Subsidiary or
any Guarantor to Bank or any Affiliate of Bank shall be in default and not cured
within the grace period, if any, provided therein; or
 
(f)  (i) There shall occur an event of default or default (beyond any
application grace periods) under either the Subordinated Note or the Latitude
License Agreement; or (ii) Borrower or any Subsidiary or Guarantor shall fail to
make any payment in respect of outstanding Debt (other than the Obligations) in
an aggregate principal amount of $100,000 or more when due after the expiration
of any applicable grace period, or any event or condition shall occur which
results in the acceleration of the maturity of such Debt (including, without
limitation, any required mandatory prepayment or “put” of such Debt to any such
Person) or enables (or, with the giving of notice or lapse of time or both,
would enable) the holders of such Debt or a commitment related to such Debt (or
any Person acting on such holders’ behalf) to accelerate the maturity thereof or
terminate any such commitment prior to its normal expiration (including, without
limitation, any required mandatory prepayment or “put” of such Debt to such
Person); or
 



    41  

--------------------------------------------------------------------------------

 


(g)  Borrower or any Subsidiary or any Guarantor shall (A) voluntarily dissolve,
liquidate or terminate operations or apply for or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
such Person or of all or of a substantial part of its assets, (B) admit in
writing its inability, or be generally unable, to pay its debts as the debts
become due, (C) make a general assignment for the benefit of its creditors,
(D) commence a voluntary case under the federal Bankruptcy Code (as now or
hereafter in effect), (E) file a petition seeking to take advantage of any other
law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts, (F) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under Bankruptcy Code, or (G) take any corporate action for
the purpose of effecting any of the foregoing; or
 
(h)  An involuntary petition or complaint shall be filed against Borrower or any
Subsidiary or any Guarantor seeking bankruptcy relief or reorganization or the
appointment of a receiver, custodian, trustee, intervenor or liquidator of
Borrower or any Subsidiary or any Guarantor, of all or substantially all of its
assets, and such petition or complaint shall not have been dismissed within
sixty (60) days of the filing thereof; or an order, order for relief, judgment
or decree shall be entered by any court of competent jurisdiction or other
competent authority approving or ordering any of the foregoing actions; or
 
(i)  A judgment in excess of $100,000 individually or $250,000 in the aggregate
shall be rendered against Borrower or any Subsidiary or Guarantor and shall
remain undischarged, undismissed and unstayed for more than ten days (except
judgments validly covered by insurance with a deductible of not more than
$50,000) or there shall occur any levy upon, or attachment, garnishment or other
seizure of, any portion of the Collateral or other assets of Borrower, any
Subsidiary or any Guarantor by reason of the issuance of any tax levy, judicial
attachment or garnishment or levy of execution; or
 
(j)  Any Guarantor shall repudiate or revoke any Guaranty Agreement; or
 
(k)  Loss, theft, damage or destruction of any material portion of the tangible
Collateral for which there is either no insurance coverage or for which, in the
reasonable opinion of Bank, there is insufficient insurance coverage; or
 
(l)  There shall occur any change in the condition (financial or otherwise) of
Borrower and/or any Guarantor which, in the reasonable opinion of Bank, could
have a Material Adverse Effect.
 
8.2  Remedies. If any Default shall occur, Bank may, without notice to Borrower,
at its option, withhold further Loans or other extensions of credit to Borrower.
If an Event of Default shall have occurred and be continuing, Bank may at its
option take any or all of the following actions:
 
(a)  Bank may declare any or all Obligations (other than Obligations under any
Swap Agreements, between Borrower and Bank or any Affiliate of Bank, which shall
be due in accordance with and governed by the provisions of said Swap
Agreements) to be immediately due and payable (if not earlier demanded),
terminate its obligation to make Loans and other extensions of credit to
Borrower, bring suit against Borrower to collect the Obligations, exercise any
remedy available to Bank hereunder or at law and take any action or exercise any
remedy provided herein or in any other Loan Document or under applicable law. No
remedy shall be exclusive of other remedies or impair the right of Bank to
exercise any other remedies.
 



    42  

--------------------------------------------------------------------------------

 


(b)  Without waiving any of its other rights hereunder or under any other Loan
Document, Bank shall have all rights and remedies of a secured party under the
Code (and the Uniform Commercial Code of any other applicable jurisdiction) and
such other rights and remedies as may be available hereunder, under other
applicable law or pursuant to contract. If requested by Bank, Borrower will
promptly assemble the Collateral and make it available to Bank at a place to be
designated by Bank. Borrower agrees that any notice by Bank of the sale or
disposition of the Collateral or any other intended action hereunder, whether
required by the Code or otherwise, shall constitute reasonable notice to
Borrower if the notice is mailed to Borrower by regular or certified mail,
postage prepaid, at least five days before the action to be taken. Borrower
shall be liable for any deficiencies in the event the proceeds of the
disposition of the Collateral do not satisfy the Obligations in full.
 
(c)  Bank may demand, collect and sue for all amounts owed pursuant to Accounts,
General Intangibles, Chattel Paper, Instruments, Documents or for proceeds of
any Collateral (either in Borrower’s name or Bank’s name at the latter’s
option), with the right to enforce, compromise, settle or discharge any such
amounts.
 
8.3  Receiver. In addition to any other remedy available to it, Bank shall have
the absolute right, upon the occurrence of an Event of Default, to seek and
obtain the appointment of a receiver to take possession of and operate and/or
dispose of the business and assets of Borrower and any costs and expenses
incurred by Bank in connection with such receivership shall bear interest at the
Default Rate, at Bank’s option, and shall be secured by all Collateral.
 
8.4  Deposits; Insurance. After the occurrence of an Event of Default, Borrower
authorizes Bank to collect and apply against the Obligations when due any cash
or Deposit Accounts in its possession, and any refund of insurance premiums or
any insurance proceeds payable on account of the loss or damage to any of the
Collateral and irrevocably appoints Bank as its attorney-in-fact to endorse any
check or draft or take other action necessary to obtain such funds.
 
9.  Security Agreement.
 
9.1  Security Interest.
 
(a)  As security for the payment and performance of any and all Obligations and
the performance of all obligations and covenants of Borrower to Bank and its
Affiliates, whether hereunder and under the other Loan Documents, Swap
Agreements between Bank or any Affiliate of Bank and Borrower or otherwise,
certain or contingent, now existing or hereafter arising, which are now, or may
at any time or times hereafter be owing by Borrower to Bank or any of Bank’s
Affiliates, Borrower hereby grants to Bank (for itself and its Affiliates) a
continuing security interest in and general lien upon and right of set-off
against, all right, title and interest of Borrower in and to the Collateral,
whether now owned or hereafter acquired by Borrower.
 



    43  

--------------------------------------------------------------------------------

 


(b)  Except as herein or by applicable law otherwise expressly provided, Bank
shall not be obligated to exercise any degree of care in connection with any
Collateral in its possession, to take any steps necessary to preserve any rights
in any of the Collateral or to preserve any rights therein against prior
parties, and Borrower agrees to take such steps. In any case Bank shall be
deemed to have exercised reasonable care if it shall have taken such steps for
the care and preservation of the Collateral or rights therein as Borrower may
have reasonably requested Bank to take and Bank’s omission to take any action
not requested by Borrower shall not be deemed a failure to exercise reasonable
care. No segregation or specific allocation by Bank of specified items of
Collateral against any liability of Borrower shall waive or affect any security
interest in or Lien against other items of Collateral or any of Bank’s options,
powers or rights under this Agreement or otherwise arising.
 
(c)  Bank may at any time and from time to time, with or without notice to
Borrower, (i) upon the occurrence and continuance of an Event of Default,
transfer into the name of Bank or the name of Bank’s nominee any of the
Collateral, (ii) upon the occurrence and continuance of an Event of Default,
notify any Account Debtor or other obligor of any Collateral to make payment
thereon direct to Bank of any amounts due or to become due thereon and
(iii) receive and direct the disposition of any proceeds of any Collateral.
 
(d)  Notwithstanding the foregoing, (i) no Account, Instrument, Chattel Paper or
other obligation or property of any kind due from, owed by or belonging to, a
Sanctioned Person or (ii) any lease in which the lessee is a Sanctioned Person
shall be Collateral or shall be credited toward the payment of the Obligations.
 
9.2  Financing Statements; Power of Attorney. Borrower authorizes Bank at
Borrower’s expense to file any financing statements and/or amendments thereto
relating to the Collateral (without Borrower’s signature thereon) which Bank
deems appropriate that (a) indicate the Collateral (i) as “all assets” of
Borrower or words of similar effect, if appropriate, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Code, or (ii) by specific Collateral category, and (b) provide any other
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance of any financing statement or amendment. Borrower
irrevocably appoints Bank as its attorney-in-fact to execute any such financing
statements and/or control agreements in Borrower’s name and to perform all other
acts, at Borrower’s expense, which Bank deems appropriate to perfect and to
continue perfection of the security interest of Bank. Borrower hereby appoints
Bank as Borrower’s attorney-in-fact to endorse, present and collect on behalf of
Borrower and in Borrower’s name any draft, checks or other documents necessary
or desirable to collect any amounts which Borrower may be owed. Bank is hereby
granted a license or other right to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks and advertising matter, or any Property of a similar nature, as it
pertains to the Collateral, in advertising for sale and selling any Collateral,
and Borrower’s rights under all licenses and all franchise agreements shall
inure to Bank’s benefit. The proceeds realized from the sale or other
disposition of any Collateral may be applied, after allowing two (2) Business
Days for collection, first to the reasonable costs, expenses and attorneys’ fees
and expenses incurred by Bank for collection and for acquisition, completion,
protection, removal, storage, sale and delivering of the Collateral; secondly,
to interest due upon any of the Obligations; and thirdly, to the principal
amount of the Obligations and to any other 
 



    44  

--------------------------------------------------------------------------------

 


Obligations then outstanding. If any deficiency shall arise, Borrower and each
Guarantor shall remain jointly and severally liable to Bank therefor.
 
9.3  Entry. Borrower hereby irrevocably consents to any act by Bank or its
agents in entering upon any premises of Borrower for the purposes of either
(i) inspecting the Collateral or (ii) following the occurrence of an Event of
Default, taking possession of the Collateral and Borrower hereby waives its
right to assert against Bank or its agents any claim based upon trespass or any
similar cause of action for entering upon any premises of Borrower where the
Collateral may be located.
 
9.4  Other Rights. Borrower authorizes Bank without affecting Borrower’s
obligations hereunder or under any other Loan Document from time to time (i) to
take from any party and hold additional Collateral or guaranties for the payment
of the Obligations or any part thereof, and to exchange, enforce or release such
collateral or guaranty of payment of the Obligations or any part thereof and to
release or substitute any endorser or guarantor or any party who has given any
security interest in any collateral as security for the payment of the
Obligations or any part thereof or any party in any way obligated to pay the
Obligations or any part thereof; and (ii) upon the occurrence of any Event of
Default to direct the manner of the disposition of the Collateral and the
enforcement of any endorsements, guaranties, letters of credit or other security
relating to the Obligations or any part thereof as Bank in its sole discretion
may determine.
 
9.5  Accounts. Before or after any Event of Default, Bank may notify any Account
Debtor of Bank’s security interest and may direct such Account Debtor to make
payment directly to Bank for application against the Obligations. Any such
payments received by or on behalf of Borrower at any time, whether before or
after default, shall be the property of Bank, shall be held in trust for Bank
and not commingled with any other assets of any Person (except to the extent
they may be commingled with other assets of Borrower in an account with Bank)
and shall be immediately delivered to Bank in the form received. Bank shall have
the right to apply any proceeds of Collateral to such of the Obligations as it
may determine.
 
9.6  Waiver of Marshaling. Borrower hereby waives any right it may have to
require marshaling of its assets.
 
9.7  Control. Borrower will cooperate with Bank in obtaining control of, or
control agreements with respect to, Collateral for which control or a control
agreement is required for perfection of the Bank’s security interest under the
Code.
 
10.  Miscellaneous.
 
10.1  No Waiver, Remedies Cumulative. No failure on the part of Bank to
exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and are in addition to any other remedies provided by law, any Loan Document or
otherwise.
 



    45  

--------------------------------------------------------------------------------

 


10.2  Survival of Representations. All representations and warranties made
herein shall survive the making of the Loan hereunder and the delivery of the
Note, and shall continue in full force and effect so long as any Obligations is
outstanding, there exists any commitment by Bank to Borrower, and until this
Agreement is formally terminated in writing.
 
10.3  Indemnity By Borrower; Expenses. In addition to all other Obligations,
Borrower agrees to defend, protect, indemnify and hold harmless Bank and its
Affiliates and all of their respective officers, directors, employees,
attorneys, consultants and agents from and against any and all losses, damages,
liabilities, obligations, penalties, fines, fees, costs and expenses (including,
without limitation, attorneys’ and paralegals’ fees, costs and expenses, and
fees, costs and expenses for investigations and experts) incurred by such
indemnitees, whether prior to or from and after the date hereof, as a result of
or arising from or relating to (i) the due diligence effort (including, without
limitation, public record search, recording fees, examinations and
investigations of the properties of Borrower and Borrower’s operations),
negotiation, preparation, execution and/or performance of any of the Loan
Documents or of any document executed in connection with the transactions
contemplated thereby and the perfection of Bank’s Liens in the Collateral,
maintenance of the Loan by Bank, and any and all amendments, modifications, and
supplements of any of the Loan Documents or restructuring of the Obligations,
(whether or not consummated), (ii) any suit, investigation, action or proceeding
by any Person (other than Borrower), whether threatened or initiated, asserting
a claim for any legal or equitable remedy against any Person under any statute,
regulation or common law principle, arising from or in connection with Bank’s
furnishing of funds to Borrower under this Agreement, (iii) Bank’s preservation,
administration and enforcement of its rights under the Loan Documents and
applicable law, including the fees and disbursements of counsel for Bank in
connection therewith, whether suit be brought or not and whether incurred at
trial or on appeal, and all costs of repossession, storage, disposition,
protection and collection of Collateral, (iv) periodic field exams, audits and
appraisals performed by Bank pursuant to Section 5.5 hereof;(v) any civil
penalty or fine assessed by OFAC against Bank or any Affiliate of Bank and all
reasonable costs and expense (including counsel fees and disbursements) incurred
in connection with defense thereof by Bank or such Affiliate, as a result of the
funding of Loans or the extension of credit, the acceptance of payments due
under the Loan Documents or any Swap Agreement or acceptance of Collateral,
and/or (vi) any matter relating to the financing transactions contemplated by
the Loan Documents or by any document executed in connection with the
transactions contemplated thereby, other than for such loss, damage, liability,
obligation, penalty, fee, cost or expense arising from such indemnitee’s gross
negligence or willful misconduct. If Borrower should fail to pay any tax or
other amount required by this Agreement to be paid or which may be reasonably
necessary to protect or preserve any Collateral or Borrower’s or Bank’s
interests therein, Bank may make such payment and the amount thereof shall be
payable on demand, may at Bank’s option be debited against any Deposit Account
of Borrower at Bank or converted to a Loan hereunder, shall bear interest at the
Default Rate from the date of demand until paid and shall be deemed to be
Obligations entitled to the benefit and security of the Loan Documents. In
addition, Borrower agrees to pay and save Bank harmless against any liability
for payment of any state documentary stamp taxes, intangible taxes or similar
taxes (including interest or penalties, if any) which may now or hereafter be
determined to be payable in respect to the execution, delivery or recording of
any Loan Document or the making of any Loan, whether originally thought to be
due or not, and regardless of any mistake of fact or law on the part of Bank or
Borrower with respect to the applicability of such tax. Borrower’s obligation
for indemnification for all of the foregoing losses, damages, liabilities,
obligations, penalties, fees, costs and expenses of Bank shall be part of the
Obligations, secured by the Collateral, chargeable against Borrower’s loan
account, and shall survive termination of this Agreement.
 



    46  

--------------------------------------------------------------------------------

 


10.4  Notices. Any notice or other communication hereunder or under the Note to
any party hereto or thereto shall be by hand delivery, overnight delivery via
nationally recognized overnight delivery service, facsimile with receipt
confirmed, telegram, telex or registered or certified United States mail with
return receipt and unless otherwise provided herein shall be deemed to have been
given or made when delivered, telegraphed, telexed, faxed or, if sent via United
States mail, when receipt signed by the receiver, postage prepaid, addressed to
the party at its address specified below (or at any other address that the party
may hereafter specify to the other parties in writing):



 
Bank:
Wachovia Bank, National Association
   
1339 Chestnut Street 
   
Philadelphia, Pennsylvania 19107 
   
Attn:         George Kyvernitis, Vice President
   
Telecopy: (267) 321-6741
       
With copy to:
Blank Rome LLP
   
One Logan Square
   
Philadelphia, Pennsylvania 19103-6998
   
Attention:  Steven M. Miller, Esquire
   
Telecopy:  (215) 569-5522
       
Borrower:
I.C. Isaacs & Company, L.P.
   
3480 Bank Street
   
Baltimore, MD 21224
   
Attn:          Chief Financial Officer
   
Telecopy:  (410) 563-1512
       
With copy to:
Arent Fox PLLC
   
1675 Broadway
   
New York, NY 10019
   
Attn:          Steven Dreyer, Esquire
   
Telecopy:   (212) 484-3990



10.5  Governing Law. This Agreement and the Loan Documents shall be deemed
contracts made under the laws of the State of the Jurisdiction and shall be
governed by and construed in accordance with the laws of said state (excluding
its conflict of laws provisions if such provisions would require application of
the laws of another jurisdiction) except insofar as the laws of another
jurisdiction may, by reason of mandatory provisions of law, govern the
perfection, priority and enforcement of security interests in the Collateral.
 



    47  

--------------------------------------------------------------------------------

 


10.6  Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of Borrower and Bank, and their respective successors and
assigns; provided, that Borrower may not assign any of its rights hereunder
without the prior written consent of Bank, and any such assignment made without
such consent will be void.
 
10.7  Counterparts; Telecopied Signatures. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which when taken together shall constitute but one and the same instrument.
Any signature delivered by a party by facsimile transmission shall be deemed to
be an original signature hereto.
 
10.8  No Usury. Regardless of any other provision of this Agreement, the Note or
in any other Loan Document, if for any reason the effective interest should
exceed the maximum lawful interest, the effective interest shall be deemed
reduced to, and shall be, such maximum lawful interest, and (i) the amount which
would be excessive interest shall be deemed applied to the reduction of the
principal balance of the Note and not to the payment of interest, and (ii) if
the loan evidenced by the Note has been or is thereby paid in full, the excess
shall be returned to the party paying same, such application to the principal
balance of the Note or the refunding of excess to be a complete settlement and
acquittance thereof. 
 
10.9  Powers. All powers of attorney granted to Bank are coupled with an
interest and are irrevocable.
 
10.10  Approvals; Amendments. If this Agreement calls for the approval or
consent of Bank, such approval or consent may be given or withheld in the
discretion of Bank unless otherwise specified herein. This Agreement and the
other Loan Documents may not be modified, altered or amended, except by an
agreement in writing signed by Borrower and Bank and may not be modified in any
manner adverse to a provider under any secured or guarantied Swap Agreement
without that provider’s prior written consent.
 
10.11  Participations and Assignments. Bank shall have the right to enter into
one or more participation(s) with other lenders with respect to the Obligations
and to assign to one or more assignees all or a portion of its interest, rights
and obligations under the Loan Documents. Upon prior notice to Borrower of such
participation or assignment, Borrower shall thereafter furnish to such
participant or assignee any information furnished by Borrower to Bank pursuant
to the terms of the Loan Documents. Nothing in this Agreement or any other Loan
Document shall prohibit Bank from pledging or assigning this Agreement and
Bank’s rights under any of the other Loan Documents, including collateral
therefor, to any Federal Reserve Bank in accordance with applicable law.
 
10.12  Waiver of Certain Defenses. To the fullest extent permitted by applicable
law, upon the occurrence of any Event of Default, neither Borrower nor anyone
claiming by or under Borrower will claim or seek to take advantage of any law
requiring Bank to attempt to realize upon any Collateral or collateral of any
surety or guarantor, or any appraisement, evaluation, stay, extension,
homestead, redemption or exemption laws now or hereafter in force in order to
prevent or hinder the enforcement of this Agreement. Borrower, for itself and
all who may at any time claim through or under Borrower, hereby expressly waives
to the fullest extent permitted by law the benefit of all such laws. All rights
of Bank and all obligations of Borrower hereunder shall be absolute and
unconditional irrespective of (i) any change in the time, manner or place of
payment of, or any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from any provision of the
Loan Documents, (ii) any exchange, release or non-perfection of any other
collateral given as security for the Obligations, or any release or amendment or
waiver of or consent to departure from any guaranty for all or any of the
Obligations, or (iii) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, Borrower or any third party, other than
payment and performance in full of the Obligations. 
 



    48  

--------------------------------------------------------------------------------

 


10.13  Integration; Final Agreement. This Agreement and the other loan documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements between the parties.
 
10.14  LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES
HERETO, INCLUDING BANK BY ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL,
MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG
THEM (A “DISPUTE”) THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS
AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR
AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT
SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF
THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY
DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY
DISPUTE, WHETHER THE DISPUTE IS RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY
OR OTHERWISE.
 



    49  

--------------------------------------------------------------------------------

 


10.15  WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
BORROWER BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH
RESPECT HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ENTER INTO
AND ACCEPT THIS AGREEMENT. EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF
SHALL SUPERSEDE AND REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF
DISPUTES BETWEEN THE PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER
DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR
BEING REPLACED, SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS AGREEMENT.
 
SIGNATURES ON FOLLOWING PAGE
 


    50  

--------------------------------------------------------------------------------

 


Dated the date and year first written above.
 

       BORROWER: I. C. ISAACS & COMPANY, L.P.
By: I.C. Isaacs & Company, Inc., general partner  
   
   
  By:    

--------------------------------------------------------------------------------

Peter J. Rizzo, Chief Executive Officer  

 
                

      BANK: WACHOVIA BANK, NATIONAL
ASSOCIATION  
   
   
  By:    

--------------------------------------------------------------------------------

Marcus F. Brown, Vice President  





 


 
  51  

--------------------------------------------------------------------------------





SCHEDULE OF EXHIBITS
 


 
Exhibit
Section Reference
Title
A-1
2.1.2
Revolver Note
     
Article 4 Exhibits:
   
4.3
4.3 (“Financial Condition”)
Direct or Contingent Liabilities
4.4
4.4 (“Litigation”)
Litigation
4.9
4.9 (“Location”)
Offices of Borrower
4.14
4.14 (“Corporate Structure”)
Borrower’s Corporate Structure
4.15.
4.15. (“Deposit Accounts”)
Borrower’s and Subsidiaries’ Deposit Accounts
4.16
4.16 (“Environmental”)
Environmental Disclosures
4.17
4.17 (‘ERISA”)
ERISA Disclosures
4.19
4.19 (“Names”)
Names; Mergers; Acquisitions
4.24
4.24 (“Intellectual Property”)
Intellectual Property
4.25(a)
4.25 (“Material Agreements”)
Subordinated Note
4.25(b)
4.25 (“Material Agreements”)
Latitude License Agreement
     
Article 5 Exhibits:
   
5.6(a)
5.6(a) (“Periodic Borrowing Base Information”)
Borrowing Base Certificate
5.6(d)
5.6(d) (“Compliance and No Default Certificates”)
Compliance and No Default Certificate
     
Article 6 Exhibits:   
   
6.1
6.1 (“Debt”)
Scheduled Permitted Debt
6.2
6.2 (“Liens”)
Scheduled Permitted Liens



 


 


 
     

--------------------------------------------------------------------------------





Exhibit A-1
 
REVOLVER NOTE
 

$ _______________ ________________, 20_____

 
FOR VALUE RECEIVED, the undersigned ___________________, organized under the
laws of ______________, (“Borrower”), promises to pay to the order of WACHOVIA
BANK, NATIONAL ASSOCIATION (“Bank”) at the place and times provided in the
Agreement referred to below, the principal sum of $________________ or the
principal amount of all Revolver Loans made by Bank from time to time pursuant
to that certain Loan and Security Agreement dated as of __________, 20__ (as
amended, restated or otherwise modified, the “Agreement”) by and between
Borrower and Bank. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Agreement.
 
The unpaid principal amount of this Revolver Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Agreement
and shall bear interest as provided in the Agreement. All payments of principal
and interest on this Revolver Note shall be payable to Bank or the holder of
this Revolver Note in lawful currency of the United States of America in
immediately available funds in the manner and location indicated in the
Agreement or wherever else Bank or such holder may specify.
 
This Revolver Note is entitled to the benefits of, and evidences Obligations
incurred under, the Agreement, to which reference is made for a description of
the security for this Revolver Note and for a statement of the terms and
conditions on which Borrower is permitted and required to make prepayments and
repayments of principal of the Obligations evidenced by this Revolver Note and
on which such Obligations may be declared to be immediately due and payable.
 
This Revolver Note shall be governed, construed and enforced in accordance with
the laws of the _____ of ____________, without reference to the conflicts or
choice of law principles thereof.
 
Borrower hereby waives all requirements as to diligence, presentment, demand of
payment, protest and (except as required by the Agreement) notice of any kind
with respect to this Revolver Note.
 
IN WITNESS WHEREOF, the undersigned has executed this Revolver Note under seal
as of the day and year first written above.
 
_________________________________
By ______________________________
Name: ___________________________
Title: ____________________________




 
     

--------------------------------------------------------------------------------





EXHIBIT 5.6(d)
 
COMPLIANCE AND NO DEFAULT CERTIFICATES
 
In accordance with the terms of the Loan and Security Agreement dated
_____________, 2 _____ (the “Loan Agreement”) by and between Wachovia Bank,
National Association ____________________ (“Borrower”), I hereby certify that:
 
1.  I am the ______________________ of Borrower;
 
2.  The enclosed financial statements are prepared in accordance with generally
accepted accounting principles;
 
3.  No Default (as defined in the Loan Documents) or any event which, upon the
giving of notice or lapse of time or both, would constitute such a Default, has
occurred.
 
4.  Borrower is in compliance with the Financial Covenant(s) set forth in the
Loan Agreement, as demonstrated by the calculations contained in the Covenant
Compliance Certificate attached hereto as Schedule 1.
 


______________________________________
Signature
Name: ________________________________
Title: _________________________________


 


 
     

--------------------------------------------------------------------------------





SCHEDULE 1
 
COVENANT COMPLIANCE CERTIFICATE
 
Borrower Name: _________________________________
 
For the fiscal ________________________ ended ____________________
 
ALL CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN SHALL HAVE THE MEANINGS GIVEN
IN THE LOAN AGREEMENT.
 
COVENANT            ACTUAL        REQUIRED
 


 







--------------------------------------------------------------------------------

     